Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [XXXX]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

CONFIDENTIAL

SETTLEMENT AND PATENT LICENSE AGREEMENT

This settlement and patent license agreement, dated as of the 1st day of August
2012, is entered into between:

KONINKLIJKE PHILIPS ELECTRONICS N.V., having its registered office in Eindhoven,
The Netherlands (“Philips”)

and

NEXXUS LIGHTING, INC., having its registered office in Charlotte, North
Carolina, U.S.A. (“Licensee”)

Philips and Licensee hereinafter also referred to individually as “a Party” and
collectively as “the Parties”.

WHEREAS, Philips is in the business of making and selling LED-based luminaires
and retrofit bulbs and has developed and acquired valuable technology and
intellectual property rights for the control of such devices;

WHEREAS, Licensee is also in the business of selling LED-based luminaires and
retrofit bulbs and wishes to obtain a license under certain Philips’ patents for
LED-based luminaires and retrofit bulbs, and Philips is willing to grant such
license on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
ascribed thereto below:

“Affiliate(s)” shall mean any one or more legal entities (i) directly or
indirectly owned or controlled by Philips or Licensee, (ii) directly or
indirectly owning or controlling Licensee, or (iii) directly or indirectly owned
or controlled by the legal entity owning or controlling Licensee, but any such
legal entity shall only be considered an Affiliate of Licensee for as long as
such direct or indirect ownership or control exists. For the purposes of this

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

definition a legal entity shall be deemed to own and/or to control another legal
entity if more than 50% (fifty percent) of the voting stock of the latter legal
entity, ordinarily entitled to vote in the meetings of shareholders of that
entity, (or, if there is no such stock, more than 50% (fifty percent) of the
ownership of or control in the latter legal entity) is held directly or
indirectly by the owning and/or controlling legal entity.

“Agreement” shall mean this patent license agreement, including the following
Annexes:

 

  •  

Annex A – Patent List;

 

  •  

Annex B – Audit Guidelines;

 

  •  

Annex C – Qualified Supplier List; and

 

  •  

Annex D – List of trademarks of Licensee and its Affiliates.

“Disqualifying Audit” shall mean the occurrence of any of the following:

 

(i) 3 reports of audits in accordance with Clause 4.1 and/or Clause 4.3
revealing that Licensee has underpaid the amount due for any royalty reporting
period by more than [XXXX]% ([XXXX] percent) of the total amount due for such
period, or

 

(ii) 1 report of an audit in accordance with Clause 4.1 and/or Clause 4.3
revealing that Licensee has underpaid the amount due for any period by more than
[XXXX]% ([XXXX]percent) of the total amount due for such period.

“Effective Date” shall mean the date first written above.

“Exempt Product” shall mean an LED-based luminaire (i.e., a Product other than a
Retrofit Bulb) that meets all of the following conditions:

 

  (i) all LED light engine modules (i.e., LEDs placed on one or more common
circuit boards) comprised in the LED-based luminaire are Qualified Components;

 

  (ii) all LED drivers comprised in the LED-based luminaire are Qualified
Components;

 

  (iii) all components, if any, for controlling the light output of the LEDs
comprised in the LED-based luminaire are Qualified Components;

and the trademark of the respective Qualified Supplier is identifiable on each
Qualified Component in the LED-based luminaire.

“Field” shall mean [XXXX].

“Lawsuit” shall mean the cause of action styled as Koninklijke Philips
Electronics N.V. and Philips Solid-State Lighting Solutions, Inc. v. Nexxus
Lighting, Inc., 12-cv-10549 in the United States District Court for the District
of Massachusetts.

“Licensed Product” shall mean a Product: (i) [XXXX], (ii) [XXXX], and
(iii) [XXXX].

“Net Revenue” shall mean [XXXX].

“Patents” shall mean the patents and patent applications listed in Annex A,
including any future divisionals, re-issues, re-examinations, continuations and
continuations-in-part thereof.

 

- 2 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Product” shall mean an individual and discrete LED-based luminaire, including
but not limited to a fixture, and an individual and discrete Retrofit Bulb that
has, either on the luminaire or Retrofit Bulb itself or on its packaging, a
trade mark (e.g., product name) that is owned or exclusively used by Licensee
and/or its Affiliates as set forth in Annex D. [XXXX].

“Qualified Component” shall mean an LED light engine module (i.e., LEDs placed
on one or more common circuit boards), an LED driver or any other component or
device for controlling the light output of an LED (individually, a “Component”),
that is sourced directly or indirectly from a Qualified Supplier, that has the
trademark (e.g., company name or product brand name) of the respective Qualified
Supplier identified on such Component.

“Qualified Supplier” shall mean a company that is listed in Annex C.

“Reporting Form” shall mean a statement that satisfies the requirements of
Clause 3.4.

“Retrofit Bulb” shall mean a socket-based, LED-based light source, including but
not limited to a bulb or a tube, that

 

(i) contains all LED driver circuitry required to drive the LEDs,

 

(ii) has a form-factor which is substantially similar to a conventional, non-LED
light source,

 

(iii) is intended to be operated in a previously-installed and operated
conventional (e.g. incandescent, fluorescent, halogen) luminaire (fixture), and

 

(iv) is meant to replace a non-LED light source which was previously installed
in such a conventional luminaire.

Accordingly, and for the avoidance of doubt, an LED-based light source which is
to be operated in a newly-installed luminaire shall not be a Retrofit Bulb.
Notwithstanding the above, an LED-based light source capable of communicating,
either directly or indirectly, with a device outside thereof shall not be
treated as a Retrofit Bulb under this Agreement.

“Royalty-Bearing Products” shall mean all individual, discrete Products with the
exception of Exempt Products.

“Royalty Rate” shall mean [XXXX]% [XXXX], [XXXX]

1 – SETTLEMENT OF PENDING LITIGATION

 

1.1 Within ten (10) days of this Agreement being fully executed, the Parties
shall jointly file a Stipulation of Dismissal, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), with the United States District Court for the District of
Massachusetts, dismissing their respective claims against each other in
connection with the Lawsuit. [XXXX].

 

1.2 [XXXX].

 

- 3 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2 – GRANT OF RIGHTS

 

2.1 For the term of this Agreement and subject to its provisions, Philips hereby
grants to Licensee and its Affiliates a world-wide, non-exclusive,
non-transferable, indivisible and royalty-bearing license, without the right to
grant sub-licenses, under the issued Patents solely for the account of Licensee
and/or its Affiliates to make, have made, offer for sale, use and sell Products
intended and/or marketed for use within the Field.

For the avoidance of doubt, no license shall be granted under this Agreement for
Products manufactured by a third party, which are sold to Licensee and/or any of
its Affiliates, but subsequently sold back to that third party or any Affiliates
of that third party, and for Products not carrying a trademark (e.g., brand
name) of Licensee and/or any of its Affiliates as set forth in Annex D.

 

2.2 Philips shall not assert any of the Patents against any system comprising
Licensed Products provided that (i) the system is only marketed and used within
the Field, and (ii) the system does not comprise any Product other than a
Licensed Product, which Product would require a license under any of the issued
Patents.

 

2.3 Subject to the receipt of the one-time, lump sum payment specified in Clause
3.1, Philips hereby releases, acquits and forever discharges Licensee, its
Affiliates, as well as its customers and distributors from any claims of
infringement of the Patents arising from the manufacture or sale of Products by
Licensee and/or its Affiliates prior to the Effective Date, which if taken place
after the Effective Date would have been licensed under this Agreement. The
release and license set forth above are personal and non-transferable and not
intended as, and are not a grant of, any rights under the Patents to any third
party not expressly covered by this Agreement. This release does not apply to
sales of any products of a company or entity acquired by Licensee and/or its
Affiliates after the Effective Date.

3 – ROYALTIES, REPORTS AND PAYMENT

 

3.1 Within thirty (30) days of the execution of this Agreement, Licensee shall
make a non-refundable, non-recoupable one-time lump-sum payment of $[XXXX] to
Philips.

In consideration of the rights and licenses granted hereunder by Philips to
Licensee and its Affiliates, Licensee shall pay to Philips a royalty in
accordance with the provisions of Clause 3.8.

 

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

3.2 All payments by Licensee to Philips hereunder shall be made in US Dollars to
Philips’ US Dollar bank account with [XXXX] under the following references:

 

   US-Dollar bank account no.:    [XXXX]    Name:    Koninklijke Philips
Electronics N.V. – Licenses    Bank:    [XXXX]    Swiftcode:    [XXXX]   
ABAcode:    [XXXX]    Ref:    [XXXX]

Any payment or sales value in the Reporting Form under this Agreement in a
currency other than US Dollars shall be converted to US Dollar. The rate of
exchange for converting such currency shall be the European Central Bank fixing
rate of the relevant currency as officially quoted by the European Central Bank
for payment of currency transactions on the day that the amount is due and
payable.

 

3.3 Within 30 days following 31 March, 30 June, 30 September and 31 December of
each calendar year during the term of this Agreement, Licensee shall (even in
the event that null Net Revenue has to be reported) submit to Philips, by means
Philips may direct, as default a Reporting Form certified by an authorized
representative of Licensee.

 

3.4 [XXXX]:

 

  (i) [XXXX]; and

  (ii) [XXXX].

Philips shall maintain all information included in the Reporting Forms and
provided under this Clause 3.4 as confidential information in accordance with
the provisions of Clause 5.

 

3.5 The royalty payable to Philips hereunder for a given quarterly period shall
be calculated as follows: [XXXX].

The Royalty-Bearing Products, as defined, shall include all Products regardless
of where such Products are made or sold and regardless of whether such Products
may practice any of the inventions that are claimed in an issued patents
contained within the Patents, but shall not include Exempt Products.

[XXXX]

The Royalty Rate shall be [XXXX]% [XXXX], [XXXX].

[XXXX]

 

3.6 [XXXX]

 

3.7 Licensee acknowledges and agrees that the Annex C may be updated by Philips
from time to time to reflect changes in the status of the Qualified Suppliers,
effective as per Licensee’s notification. As far as reasonably required by
Philips to verify Qualified Suppliers’ supply of Qualified Components to
Licensee, Licensee herewith waives any confidentiality obligation it may have
imposed on its Qualified Suppliers that could prevent such verification.

 

- 5 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

3.8 Without prejudice to Licensee’s obligation to promptly make up for any
underpayment, royalties shall be due at the same time Reporting Forms are due as
set forth in Clause 3.3 and Licensee shall pay all royalties due as calculated
in accordance with Clause 3.5 and reported in the Reporting Form to Philips
according to Clauses 3.3 and 3.4. Any payment under this Agreement that is not
made on or before the date(s) specified herein, shall accrue interest at the
rate of [XXXX]% ([XXXX] percent) per month (or part thereof), or the maximum
amount permitted by law, whichever is lower, without any notification being
required. In no event shall Licensee have the right to set off any payments due
hereunder against any claim, of whatever nature, that it or any of its
Affiliates may have against Philips or any of its Affiliates. Any excess payment
amount shall be credited to immediate subsequent payment obligations and not be
refunded by Philips.

 

3.9 All costs, stamp duties, taxes and other similar levies arising from or in
connection with the conclusion of this Agreement shall be borne by Licensee. In
the event that the governmental authorities of any country impose any
withholding tax on payments made by Licensee to Philips hereunder and requires
Licensee to withhold such tax from such payments, Licensee may deduct such tax
from such payments. In such event, Licensee shall promptly provide Philips with
tax receipts issued by the relevant tax authorities.

 

3.10 Change of Control: In the event of (a) any consolidation or merger of
Licensee with or into any other entity in which the holders of Licensee’s
outstanding shares immediately before such consolidation or merger do not, but
immediately after such consolidation or merger, do retain stock, representing a
majority of the voting power of the surviving entity or stock representing a
majority of the voting power of an entity that wholly owns, directly or
indirectly, the surviving entity; (b) the sale, transfer or assignment of
securities of Licensee representing a majority of the voting power of all of
Licensee’s outstanding voting securities to an acquiring party or group; or
(c) the sale of all or substantially all of Licensee’s assets, Licensee shall
notify Philips immediately and Philips shall have the right to request in
writing a re-negotiation of the Royalty Rate. If such renegotiation is not
successful with 6 months of the request, Philips may terminate the Agreement. In
the event that one or more employees of Licensee or its Affiliates acquire more
than 50% (fifty percent) of the voting stock of Licensee, ordinarily entitled to
vote in the meetings of shareholders of Licensee (i.e. a management buy-out),
and provided that Licensee does not become directly or indirectly owned or
controlled by another legal entity (other than said employees), Philips shall
have no right to request a re-negotiation of the Royalty Rate. [XXXX]

4 – AUDITING

 

4.1 [XXXX]

 

4.2 [XXXX]

 

4.3 [XXXX]

 

- 6 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5 – CONFIDENTIALITY

 

5.1 For a period of 5 years from the first date of disclosure, Philips shall use
any information obtained from Licensee in accordance with this Agreement and
designated “confidential” only for the following purposes:

 

  (a) to verify the accuracy of information provided in Reporting Forms
submitted by Licensee;

 

  (b) to ensure compliance with any royalty or other payment obligation;

 

  (c) to confirm the license status of any Product;

 

  (d) to disclose the information to an auditor for any purpose indicated in
this Agreement;

 

  (e) to enforce Philips’ rights under this Agreement or other related
agreements.

 

5.2 Philips shall not disclose any such confidential information to any employee
other than those engaged in Philips’ licensing programs or to any third party,
provided that the foregoing shall not prevent Philips from disclosing such
information pursuant to an order of a competent court or administrative
authority.

 

5.3 The contents, but not the mere existence of this Agreement are and shall be
kept confidential by the Parties and their Affiliates. Philips shall be
permitted to list the Licensee on a Philips website identifying the Licensee as
having obtained a license under the Philips SSL Luminaire and Retrofit Bulb
License Program. [XXXX]

 

5.4 No confidentiality obligation shall apply to the extent information so
acquired:

 

  (i) was known to the receiving Party or its Affiliates prior to the date on
which such information was acquired from the disclosing Party or its Affiliates;

 

  (ii) is or has become available to the public through no default of the
receiving Party or its Affiliates;

 

  (iii) was or is received from a third party who was under no confidentiality
obligation in respect of such information;

 

  (iv) must be disclosed pursuant to an order of a competent court or
administrative authority or pursuant to any mandatory law.

6 – NO WARRANTY AND INDEMNIFICATION

 

6.1 Licensee acknowledges that third parties may own intellectual property
rights relevant to the Products other than the Patents licensed to Licensee
hereunder. Philips makes no warranty whatsoever that the manufacture, sale or
other disposal of Products or the use of information supplied by Philips
hereunder, does not infringe or will not cause infringement of any intellectual
property rights other than the Patents.

 

- 7 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

6.2 Licensee acknowledges that Philips may own intellectual property rights
other than the Patents licensed to Licensee hereunder that may be relevant to
other aspects than the control of the LEDs in the Products (such as, but not
limited to the esthetic appearance of the Products). Philips makes no warranty
whatsoever that the manufacture, sale or other disposal of Products or the use
of information supplied by Philips hereunder, does not infringe or will not
cause infringement of any intellectual property rights referred to in the
previous sentence.

 

6.3 Licensee shall defend, indemnify and hold Philips and its Affiliates
harmless from and against any and all third party claims in connection with
Products manufactured, sold or otherwise disposed of by Licensee and/or its
Affiliates.

7 – TERM AND TERMINATION

 

7.1 This Agreement shall enter into force on the Effective Date and shall remain
in force until the expiration of the last to expire patent included in the
Patents, unless terminated earlier in accordance with its provisions.

 

7.2 Without prejudice to the provisions of Clauses 7.3, 7.4 and 7.5, each Party
may terminate this Agreement at any time by means of a written notice to the
other Party in the event that the other Party fails to perform any obligation
under this Agreement and such failure is not remedied within 30 days after
receipt of a notice specifying the nature of such failure and requiring it to be
remedied. Such right of termination shall not be exclusive of any other right or
remedy to which the non-breaching Party may be entitled and all such remedies
shall be cumulative.

 

7.3 Philips shall be entitled to terminate this Agreement effective immediately
upon a Disqualifying Audit.

 

7.4 [XXXX]

 

7.5 Philips may terminate this Agreement forthwith by means of a written notice
to Licensee in the event that a creditor or other claimant takes possession of,
or a receiver, administrator or similar officer is appointed over any of the
assets of Licensee, or in the event that Licensee makes any voluntary
arrangement with its creditors or becomes subject to any court or administration
order pursuant to any bankruptcy or insolvency law.

 

7.6 Upon the termination of this Agreement by Philips for any reason pursuant to
this Clause 7, Licensee and its Affiliates shall immediately cease the
manufacture and/or sale of Product infringing any Patent.

 

7.7 All provisions of this Agreement intended to survive (whether express or
implied) the expiry or termination of this Agreement shall so survive.
Expiration or termination of the Agreement shall not relieve the Parties of
their obligations accrued prior to such expiration or termination, and all
rights and obligations of this Agreement which by their nature extend beyond its
termination remain in effect until fulfilled and shall apply to and be binding
upon the Parties’ respective successors and permitted assignees.

 

- 8 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

For the avoidance of doubt and without any limitation, the following provisions
of this Agreement shall survive expiration or termination of this Agreement:

 

  a) The obligation of Licensee to pay all royalties accrued as of the Effective
Date up to the date of expiration or termination of this Agreement, including
any interest on overdue royalties, if any;

 

  b) The provisions of Clauses 3 and 4 of this Agreement;

 

  c) The obligation of the Parties and their Affiliates to maintain information
in confidence regarding the terms of this Agreement and the performance of the
Parties under this Agreement;

 

  d) Any cause of action or claim of Philips accrued or to accrue because of any
breach or default by Licensee.

8 – MISCELLANEOUS

 

8.1 Notice: Any notice other than the Reporting Forms by either Party under this
Agreement shall be given in writing and signed by an authorized representative
of the notifying Party by means of a letter, facsimile or electronic mail
directed:

 

   If to Philips:    Koninklijke Philips Electronics N.V.      

c/o Philips Intellectual Property & Standards

Building HTC-44

P.O. Box 220

5600 AE Eindhoven

The Netherlands

Fax +31 40 274 34 89

Email: [XXXX]

Attention: [XXXX]

   If to Licensee:    Nexxus Lighting, Inc.      

124 Floyd Smith Drive, Suite 300

F.a.o. Michael Bauer, CEO

Fax (704) 405-0422

E-mail: mbauer@nexxuslighting.com

 

8.2 Nothing in this Agreement shall be construed as:

 

  (a) imposing on either Party any obligation to instigate any suit or action
for infringement of any of the Patents or to defend any suit or action brought
by a third party challenging the validity of any such Patents. Licensee and its
Affiliates shall have no right to instigate any such suit or action for
infringement of any of the Patents or to defend any such suit or action
challenging the validity of any such Patents;

 

  (b) imposing any obligation to file any patent application or to secure any
patent or to maintain any patent in force;

 

  (c) conferring any license or right to copy or imitate the appearance and/or
design of any product of Philips or its Affiliates;

 

- 9 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

  (d) conferring any license or other rights to manufacture, sell or otherwise
dispose of any product or device other than a Licensed Product. In particular,
this Agreement does not confer any license to modules, components or
subassemblies for LED-based luminaires or Retrofit Bulbs;

 

  (e) a warranty or representation by Philips as to the validity or scope of any
Patent;

 

  (f) a warranty or representation that any Product is, or will be, free from
infringement of patents other than the Patents or other intellectual property
rights of Philips or third parties,;

 

  (g) unless otherwise provided in this Agreement, an obligation to provide any
manufacturing or technical information, or any information concerning pending
patent applications;

 

  (h) granting by implication, estoppel, or otherwise any licenses or rights
under any patent or patent application other than the Patents;

 

  (i) conferring a right to use in advertising, publicity or otherwise, any
trademark or trade name of Philips or its Affiliates, [XXXX].

 

8.3 Free to Prosecute and Abandon: Licensee acknowledges and agrees that Philips
is entitled to abandon and apply for amendments to any Patent. Licensee consents
to such abandonment or amendment as Philips or its Affiliates may undertake or
apply for in the future.

 

8.4 Integration: The Agreement sets forth the entire understanding between the
Parties and supersedes and replaces all prior understanding and agreements
between the Parties as to the subject matter hereof. No variation of this
Agreement shall be binding upon either Party, unless made in writing and signed
by an authorized representative of each of the Parties.

 

8.5 Export Laws and Regulations: Licensee hereby acknowledges that the rights
and obligations of the Agreement may be subject to the laws and regulations
relating to the export of Products. Without limitation, Licensee shall comply
with all such laws and regulations. Licensee shall indemnify Philips against any
claim or damages resulting from Licensee’s conduct in contravention of the
aforementioned export control laws and regulations.

 

8.6 No Waiver: Neither the failure nor the delay of either Party to enforce any
provision of this Agreement shall constitute a waiver of such provision or of
the right of either Party to enforce each and every provision of this Agreement.

 

8.7 Severability: Should any provision of this Agreement be finally determined
void or unenforceable in any judicial proceeding, such determination shall not
affect the operation of the remaining provisions hereof, provided that, in such
event, each Party shall have the right to terminate this Agreement by means of a
written notice to the other Party.

 

8.8 Assignment: This Agreement shall inure to the benefit of and be binding upon
each of the Parties. Any assignment of this Agreement in whole or in part by
Licensee requires the prior written consent of Philips, [XXXX]. Any such
assignment shall be done by means of a written instrument, signed by a duly
authorized representative of each Party.

 

- 10 -



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

8.9 Venue and Choice of Law: This Agreement shall be governed by and construed
in accordance with laws of the State of New York. Any dispute between the
Parties in connection with this Agreement (including any question regarding its
existence, validity or termination) shall be submitted to the Federal District
Court for the Southern District of New York provided that, in case the dispute
concerns Licensee’s obligations concerning royalty reporting or payment
obligations or Licensee’s obligations of confidentiality, Philips may at its
sole discretion submit such dispute to the competent courts in the venue of
Licensee’s registered office. Licensee hereby irrevocably waives any objection
to the jurisdiction, process and venue of any such court and to the
effectiveness, execution and enforcement of any order or judgment (including,
but not limited to, a default judgment) of any such court in relation to this
Agreement, to the maximum extent permitted by the law of any jurisdiction, the
laws of which might be claimed to be applicable regarding the effectiveness,
enforcement or execution of such order or judgment.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives, as of the date first written
above.

 

Koninklijke Philips Electronics N.V.     Nexxus Lighting, Inc. /s/ R.J. Peters  
  /s/ Michael A. Bauer (signature)     (signature) Name: R.J. Peters     Name:
Michael A. Bauer Title: Chief Intellectual Property Officer     Title:
President/CEO

 

- 11 -



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

AT

   2001-Jan-08    01907413.7          2006-Jun-14    E330448    2021-Jan-08

AT

   2001-Apr-24    03028671.0          2010-Apr-14    E464771    2021-Apr-24

AT

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    E548887
   2021-Apr-24

AT

   2001-Oct-25    01997118.3          2009-Jun-17    E434152    2021-Oct-25

AT

   2002-Jun-21    02738518.6          2008-Dec-10    E417490    2022-Jun-21

AT

   2002-Jul-18    02751538.6          2006-May-17    E326826    2022-Jul-18

AT

   2002-Jul-18    02751537.8          2006-May-24    E327654    2022-Jul-18

AT

   2003-May-09    03736588.9          2008-Dec-03    E416597    2023-May-09

AT

   2003-Aug-28    03791823.2          2010-Jan-13    E455451    2023-Aug-28

AT

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

AT

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

AT

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    E514958
   2026-Dec-13

AT

   2007-Sep-20    07826476.9          2011-Mar-02    E500710    2027-Sep-20

AT

   2007-Nov-06    07826984.2          2010-Jul-28    E476087    2027-Nov-06

AT

   2007-Nov-27    07862228.9          2011-Mar-02    E500469    2027-Nov-27

AT

   2008-Apr-04    08737714.9          2010-Oct-06    E483939    2028-Apr-04

AT

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951   

AU

   1998-Aug-26    2006202217          2009-Jan-22    2006202217   

AU

   1998-Aug-26    2003203584          2006-Jul-13    2003203584    2018-Aug-26

AU

   1998-Aug-26    92060/98          2003-May-22    757000    2018-Aug-26

AU

   1998-Dec-17    2004200183          2007-Oct-04    2004200183    2018-Dec-17

AU

   1998-Dec-17    2007216901          2008-Oct-30    2007216901    2018-Dec-17

AU

   2005-Mar-14    2005222987          2009-Nov-05    2005222987    2025-Mar-14

AU

   2005-Dec-02    2005317838                2025-Dec-02

AU

   2006-May-23    2006249979          2011-Dec-08    2006249979    2026-May-23

BE

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

BE

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

BE

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

BE

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

BE

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

BE

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

BE

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

BE

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

BE

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

BE

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

BE

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

BE

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

BE

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

BE

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

BE

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

BE

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

BR

   2006-May-24    PI 0610118-6                2026-May-24

BR

   2007-Aug-17    PI 0715880-7                2027-Aug-17

BR

   2007-Aug-22    PI 0715802-5                2027-Aug-22

BR

   2007-Sep-20    PI 0717018-1                2027-Sep-20

BR

   2007-Oct-11    PI 0717788-7                2027-Oct-11

BR

   2007-Oct-31    PI 0718151-5                2027-Oct-31

BR

   2007-Nov-06    PI 0718524-3                2027-Nov-06

BR

   2007-Nov-27    PI 0719124-3                2027-Nov-27

BR

   2007-Dec-11    PI 0720017-0                2027-Dec-11

BR

   2007-Dec-11    PI 0720213-0                2027-Dec-11

BR

   2007-Dec-12    PI 0720064-1                2027-Dec-12

BR

   2008-Mar-31    PI 0809846-8                2028-Mar-31

BR

   2008-Dec-02    PI 0820090-4                2028-Dec-02

BR

   2008-Dec-02    PI 0820957-0                2028-Dec-02

CA

   1998-Jan-22    2249423          2009-Sep-15    2249423    2018-Jan-22

CA

   1998-Jul-27    2267406          2006-Mar-07    2267406    2018-Jul-27

CA

   1998-Aug-26    2466717          2010-Jan-26    2466717    2018-Aug-26

CA

   1998-Aug-26    2302227          2004-Jul-27    2302227    2018-Aug-26

CA

   1998-Dec-17    2314163          2008-Sep-23    2314163    2018-Dec-17

CA

   2004-Jul-20    2533195    2005-Jan-27    2533195          2024-Jul-20

CA

   2004-Jul-21    2533209    2005-Jan-27    2533209          2024-Jul-21

CA

   2005-Jan-28    2554863    2005-Aug-11    2554863    2012-Jul-10    2554863   
2025-Jan-28

CA

   2005-Mar-14    2559718          2012-May-22    2559718    2025-Mar-14

CA

   2005-Mar-14    2730210                2025-Mar-14

CA

   2005-Jun-23    2572335    2006-Jan-12    2572335          2025-Jun-23

CA

   2005-Jul-29    2576099    2006-Feb-09    2576099          2025-Jul-29

 

  Page 1 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

CA

   2005-Aug-02    2576304    2006-Feb-16    2576304          2025-Aug-02

CA

   2005-Sep-29    2521973    2006-Mar-29    2521973          2025-Sep-29

CA

   2005-Oct-12    2583357    2006-Apr-20    2583357          2025-Oct-12

CA

   2005-Oct-12    2583355    2006-Apr-20    2583355          2025-Oct-12

CA

   2005-Nov-23    2589207    2006-Jun-01    2589207          2025-Nov-23

CA

   2005-Dec-16    2619613                2025-Dec-16

CA

   2005-Dec-20    2591205                2025-Dec-20

CA

   2006-Jan-05    2606687    2006-Jul-13    2606687          2026-Jan-05

CA

   2006-Jan-25    2609877    2006-Aug-03    2609877          2026-Jan-25

CA

   2006-Mar-01    2637757                2026-Mar-01

CA

   2006-Apr-06    2614575    2006-Oct-12    2614575          2026-Apr-06

CA

   2006-May-08    2642028                2026-May-08

CA

   2006-May-23    2609531                2026-May-23

CA

   2006-Dec-20    2632385                2026-Dec-20

CA

   2007-Jan-03    2640567                2027-Jan-03

CA

   2007-Dec-11    2708978                2027-Dec-11

CA

   2007-Dec-11    2,708,980                2027-Dec-11

CA

   2007-Dec-12    2708984                2027-Dec-12

CH

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

CH

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

CH

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

CH

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

CH

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

CH

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

CH

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

CH

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

CH

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951   

CN

   1997-Aug-08    97191154.1    1998-Nov-18    1199524-A    2003-Aug-27   
97191154.1    2017-Aug-08

CN

   1997-Sep-08    97191438.9    1999-Jan-13    1205069-A    2003-Apr-16   
97191438.9    2017-Sep-08

CN

   1998-Jan-22    98800051.2    1999-May-05    1216094-A    2003-Apr-30   
98800051.2    2018-Jan-22

CN

   1998-Jul-16    98801403.3    2000-Jan-12    1241349-A    2005-Mar-09   
98801403.3    2018-Jul-16

CN

   1998-Jul-16    98801402.5    2000-Jan-12    1241348-A    2004-Feb-18   
98801402.5    2018-Jul-16

CN

   1998-Jul-27    98801404.1    2000-Jan-12    1241350-A    2004-Mar-24   
98801404.1    2018-Jul-27

CN

   1999-Jun-17    99801067.7    2000-Nov-15    1273759-A    2006-Nov-29   
99801067.7    2019-Jun-17

CN

   1999-Sep-08    99802434.1    2001-Mar-28    1289397-A    2003-Oct-15   
99802434.1    2019-Sep-08

CN

   1999-Sep-17    99802435.X    2001-Mar-28    1289454-A    2005-Nov-16   
99802435.X    2019-Sep-17

CN

   1999-Dec-02    99802963.7    2001-Apr-11    1291282-A    2003-Jul-09   
99802963.7    2019-Dec-02

CN

   2000-Jul-03    00801240.7    2001-Oct-03    1316174-A    2007-May-30   
1319415    2020-Jul-03

CN

   2000-Jul-28    00802179.1    2001-Dec-19    1327707-A    2006-Jan-18   
00802179.1    2020-Jul-28

CN

   2000-Sep-15    00802081.7    2001-Nov-14    1322456-A    2006-Feb-08   
00802081.7    2020-Sep-15

CN

   2000-Oct-10    00802488.X    2002-Feb-13    1336092-A    2004-Dec-01   
00802488.X    2020-Oct-10

CN

   2000-Oct-12    00804517.8    2002-Mar-27    1342387-A    2005-Feb-09   
00804517.8    2020-Oct-12

CN

   2000-Oct-12    00804516.X    2002-Mar-27    1342388-A    2006-Mar-29   
00804516.X    2020-Oct-12

CN

   2000-Nov-17    00803336.6    2002-Jun-26    1355936-A    2005-Nov-16   
00803336.6    2020-Nov-17

CN

   2001-Jan-08    01800162.9    2002-Aug-07    1363198-A    2005-May-11   
01800162.9    2021-Jan-08

CN

   2001-Aug-19    01135741.X    2002-Mar-13    1339664-A    2005-Jul-20   
01135741.X    2021-Aug-19

CN

   2001-Sep-05    01802758.X    2003-Jan-22    1393118-A    2006-Aug-09   
01802758.X    2021-Sep-05

CN

   2001-Nov-09    01806195.8    2003-Aug-13    1436438-A    2007-May-30   
1319420    2021-Nov-09

CN

   2001-Dec-03    01807029.9    2003-May-21    1419797-A    2007-May-30   
01807029.9    2021-Dec-03

CN

   2001-Dec-12    01805639.3    2003-Mar-26    1406450-A    2008-Jun-04   
100393177    2021-Dec-12

CN

   2001-Dec-12    01805636.9    2003-Sep-17    1443304-A    2005-Feb-23   
01805636.9    2021-Dec-12

CN

   2002-Feb-28    02800565.1    2003-Nov-26    1459180-A    2008-Aug-27   
100414943    2022-Feb-28

CN

   2002-Mar-14    02800705.0    2003-Nov-26    1459216-A    2008-Feb-06   
100367827    2022-Mar-14

CN

   2002-Mar-19    02800893.6    2003-Dec-03    1460393-A    2009-May-20   
02800893.6    2022-Mar-19

CN

   2002-Apr-25    02801561.4    2004-Jan-28    1471630-A    2008-Jun-04   
100392367    2022-Apr-25

CN

   2002-May-24    02801831.1    2003-Dec-24    1463566-A    2008-Apr-09   
100381018    2022-May-24

CN

   2002-Jun-07    02811453.1    2004-Jul-21    1514919-A    2006-Feb-08   
02811453.1    2022-Jun-07

CN

   2002-Jun-21    02813396.X    2004-Aug-18    1522555-A    2008-Jun-04   
100393181    2022-Jun-21

CN

   2002-Jul-23    02802991.7    2005-Jul-06    1636280-A    2008-Apr-23   
100383986    2022-Jul-23

CN

   2002-Aug-09    02815923.3    2004-Oct-27    1541503-A    2008-Nov-05   
02815923.3    2022-Aug-09

CN

   2002-Sep-30    02819551.5    2005-Jan-12    1565147-A    2008-Jul-16   
100403858-C    2022-Sep-30

CN

   2002-Oct-16    02820873.0    2005-Feb-02    1575623-A    2009-May-20   
02820873.0    2022-Oct-16

CN

   2002-Nov-15    02824219.X    2005-Mar-23    1600047-A    2008-Dec-24   
02824219.X    2022-Nov-15

CN

   2002-Nov-29    02825370.1    2005-Jun-29    1633828-A    2009-Aug-19   
02825370.1    2022-Nov-29

CN

   2002-Dec-18    02825834.7    2005-Apr-13    1606766-A    2008-Nov-19   
02825834.7    2022-Dec-18

CN

   2002-Dec-20    02826433.9    2006-Apr-05    1757267-A    2010-Jan-27   
02826433.9    2022-Dec-20

CN

   2003-Feb-06    03803878.1    2005-Jun-29    1633827-A    2009-Apr-08   
03803878.1    2023-Feb-06

 

  Page 2 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

CN

   2003-Jun-12    200910165991.8          2012-Apr-11    ZL200910165991.8   
2023-Jun-12

CN

   2003-Jun-12    03814939.7    2005-Aug-31    1663323    2010-Jun-23   
03814939.7    2023-Jun-12

CN

   2003-Nov-11    200380104180.8    2006-Jan-04    1717958    2008-Dec-03   
200380104180.8    2023-Nov-11

CN

   2003-Dec-11    200380106660.8    2006-Mar-08    1745603    2009-Nov-04   
200380106660.8    2023-Dec-11

CN

   2003-Dec-11    200380106654.2    2006-Feb-01    1729722    2010-Jun-09   
200380106654.2    2023-Dec-11

CN

   2003-Dec-12    200380106591.0    2006-Feb-01    1729721    2009-Apr-22   
200380106591.0    2023-Dec-12

CN

   2003-Dec-18    200380107539.7    2006-Feb-08    1732717    2009-May-27   
200380107539.7    2023-Dec-18

CN

   2003-Dec-18    200380107534.4    2006-Feb-08    1732716    2009-May-27   
200380107534.4    2023-Dec-18

CN

   2004-Apr-21    200480017409.9    2006-Jul-26    1809867          2024-Apr-21

CN

   2004-Apr-22    200480012275.1    2006-Jun-07    1784931          2024-Apr-22

CN

   2004-Apr-22    200480012309.7    2006-Jun-07    1784932    2011-Sep-28   
200480012309.7    2024-Apr-22

CN

   2004-Apr-30    200480012040.2    2006-Jun-07    1784930    2009-Aug-19   
200480012040.2    2024-Apr-30

CN

   2004-Jul-21    200480027554.5    2006-Nov-01    1857034A    2009-Sep-23   
200480027554.5    2024-Jul-21

CN

   2004-Sep-07    200480025822.X    2006-Oct-18    1849707    2008-Sep-03   
200480025822.X    2024-Sep-07

CN

   2004-Sep-21    200480027802.6       1856815    2009-Apr-29    200480027802.6
   2024-Sep-21

CN

   2004-Nov-05    200480033302.3          2010-Jun-23    200480033302.3   
2024-Nov-05

CN

   2005-Mar-23    200580011303.2    2007-Apr-04    1942701A    2010-May-05   
200580011303.2    2025-Mar-23

CN

   2005-Apr-27    200580014515.6    2007-Apr-18    1951157-A    2011-Feb-02   
200580014515.6    2025-Apr-27

CN

   2005-May-02    200580014299.5    2007-Apr-18    1950791-A    2009-Sep-09   
200580014299.5    2025-May-02

CN

   2005-Jun-23    200580028760.2    2007-Aug-01    101010649A         
2025-Jun-23

CN

   2005-Jun-28    201110041331.6    2011-May-18    102065618-A         
2025-Jun-28

CN

   2005-Jul-14    200580024425.5    2007-Jun-27    1989792-A         
2025-Jul-14

CN

   2005-Sep-19    200580033142.7    2008-Jan-16    101107474-A    2009-Jul-29   
200580033142.7    2025-Sep-19

CN

   2005-Sep-20    200580033788.5    2007-Sep-12    101036106-A    2010-Jun-02   
200580033788.5    2025-Sep-20

CN

   2005-Oct-12    200580040566.6    2008-Feb-20    101128979A    2011-Oct-19   
200580040566.6    2025-Oct-12

CN

   2005-Oct-12    200580040560.9    2008-Feb-13    101124853A    2011-Jul-13   
200580040560.9    2025-Oct-12

CN

   2005-Oct-26    200580037105.3    2007-Oct-03    101049048-A    2009-Oct-14   
200580037105.3    2025-Oct-26

CN

   2005-Nov-09    200580039474.6    2007-Oct-31    101065850-A    2009-Jan-07   
200580039474.6    2025-Nov-09

CN

   2005-Nov-24    200580040875.3    2007-Oct-31    101065997-A         
2025-Nov-24

CN

   2005-Dec-02    200580043765.2               

CN

   2005-Dec-16    200580051854.1    2008-Oct-22    101292574-A         
2025-Dec-16

CN

   2006-Jan-18    200680002707.X    2008-Jan-16    101107886-A         
2026-Jan-18

CN

   2006-Apr-19    200680014386.5    2008-Apr-23    101167408-A    2009-Sep-23   
200680014386.5    2026-Apr-19

CN

   2006-May-10    200680017903.4    2008-May-14    101180563-A    2009-Oct-28   
200680017903.4    2026-May-10

CN

   2006-May-24    200680017970.6    2008-May-14    101180921A    2009-Oct-14   
200680017970.6    2026-May-24

CN

   2006-Sep-25    200680035831.6    2009-Oct-07    101554087A         
2026-Sep-25

CN

   2006-Oct-02    200680036937.8    2008-Oct-01    101278469-A         
2026-Oct-02

CN

   2006-Nov-13    200680042799.4    2008-Nov-19    101310142-A         
2026-Nov-13

CN

   2006-Nov-20    200680043725.2    2008-Nov-26    101313171    2010-May-19   
200680043725.2    2026-Nov-20

CN

   2006-Dec-06    200680046928.7    2008-Dec-24    101331802-A         
2026-Dec-06

CN

   2006-Dec-11    200680046620.2    2008-Dec-17    101326399-A    2011-Apr-20   
200680046620.2    2026-Dec-11

CN

   2006-Dec-13    200680048780.0    2009-Jan-14    101346639A    2012-Jun-20   
200680048780.0    2026-Dec-13

CN

   2006-Dec-20    200680048430.4    2009-Mar-04    101379887-A         
2026-Dec-20

CN

   2007-Jan-10    200780002655.0    2009-Feb-18    101371114-A         
2027-Jan-10

CN

   2007-Jan-26    200780004173.9    2009-Mar-04    10137879-A    2011-Aug-17   
200780004173.9    2027-Jan-26

CN

   2007-Mar-02    200780008173.6    2009-Mar-25    101395791-A    2012-Jul-04   
200780008173.6    2027-Mar-02

CN

   2007-Mar-02    200780009262.2    2009-Apr-08    101406104-A    2010-Oct-27   
200780009262.2    2027-Mar-02

CN

   2007-Apr-20    200780016059.8    2009-May-20    101438625-A    2011-Sep-07   
200780016059.8    2027-Apr-20

CN

   2007-May-02    200780017134.2    2009-May-27    101444144-A         
2027-May-02

CN

   2007-Jun-19    200780024585.9    2009-Jul-08    101479995-A    2012-Aug-08   
200780024585.9    2027-Jun-19

CN

   2007-Jun-20    200780024786.9    2009-Jul-15    101485235-A         
2027-Jun-20

CN

   2007-Jun-21    200780023606.5    2009-Jul-08    101480104A    2011-Mar-09   
200780023606.5    2027-Jun-21

CN

   2007-Jul-03    200780025769.7    2009-Jul-22    101491159A    2011-Apr-06   
00780025769.7    2027-Jul-03

CN

   2007-Jul-05    200780029567.X    2009-Aug-05    101501392-A    2011-Nov-30   
200780029567.X    2027-Jul-05

CN

   2007-Aug-09    200780049308.3    2010-Feb-17    101653041-A         
2027-Aug-09

CN

   2007-Aug-17    200780030549.3    2009-Aug-12    101506574-A         
2027-Aug-17

CN

   2007-Aug-22    200780031358.9    2009-Aug-12    101507363-A         
2027-Aug-22

CN

   2007-Sep-03    200780033950.2    2009-Aug-26    101518153-A         
2027-Sep-03

CN

   2007-Sep-18    200780036117.3    2009-Nov-11    101578704-A    2012-Jul-18   
200780036117.3    2027-Sep-18

CN

   2007-Sep-20    200780037394.6    2009-Sep-02    101523982-A    2012-Mar-14   
200780037394.6    2027-Sep-20

CN

   2007-Sep-20    200780037138.7    2009-Sep-02    101523981-A         
2027-Sep-20

CN

   2007-Sep-20    200780037111.8    2009-Sep-02    101523980A    2011-May-04   
200780037111.8    2027-Sep-20

CN

   2007-Sep-20    200780035025.3    2009-Sep-30    101548583-A         
2027-Sep-20

CN

   2007-Oct-11    200780038644.8    2009-Sep-16    101529290-A    2012-Jul-18   
200780038644.8    2027-Oct-11

CN

   2007-Oct-19    200780038990.6    2009-Nov-25    101589650-A         
2027-Oct-19

CN

   2007-Oct-31    200780040671.9    2009-Sep-16    101536606-A    2012-Aug-08   
200780040671.9    2027-Oct-31

CN

   2007-Nov-06    200780041864.6    2009-Sep-16    101536607-A         
2027-Nov-06

 

  Page 3 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

CN

   2007-Nov-09    200780041888.1    2009-Dec-30    101617565-A    2011-Nov-02   
200780041888.1    2027-Nov-09

CN

   2007-Nov-27    200780043734.6    2009-Oct-14    101558588-A         
2027-Nov-27

CN

   2007-Nov-27    200780043933.7    2010-Jan-13    101627253-A    2011-May-18   
200780043933.7    2027-Nov-27

CN

   2007-Dec-05    200780046024.9    2009-Oct-21    101563954-A    2011-Aug-17   
200780046024.9    2027-Dec-05

CN

   2007-Dec-07    200780045408.9    2009-Oct-07    101554094-A         
2027-Dec-07

CN

   2007-Dec-11    200780045801.8    2009-Oct-14    101558686-A         
2027-Dec-11

CN

   2007-Dec-11    20078004558.8    2009-Oct-28    101569239-A         
2027-Dec-11

CN

   2007-Dec-12    200780046075.1    2009-Oct-14    101558688-A         
2027-Dec-12

CN

   2008-Mar-31    200880011084.1    2010-Mar-03    101663919-A         
2028-Mar-31

CN

   2008-Apr-04    200880011268.8    2010-Feb-24    101657678-A         
2028-Apr-04

CN

   2008-Apr-15    200880012748.6    2010-Mar-17    101675709-A    2011-Oct-05   
200880012748.6    2028-Apr-15

CN

   2008-Apr-21    200880013685.6    2010-Mar-10    101669404-A    2012-Mar-28   
ZL200880013685.6    2028-Apr-21

CN

   2008-Apr-23    200880013851.2    2010-Mar-10    101669405-A    2012-Jun-13   
200880013851.2    2028-Apr-23

CN

   2008-Apr-28    200880014646.8    2010-Mar-17    101675712-A         
2028-Apr-28

CN

   2008-May-02    200880021634.8    2010-Mar-31    101688652-A    2012-May-30   
200880021634.8    2028-May-02

CN

   2008-May-09    200880016188.1    2010-Mar-24    101681231-A         
2028-May-09

CN

   2008-May-30    200880019098.8    2010-Mar-24    101681598-A         
2028-May-30

CN

   2008-Jun-09    200880020234.5    2010-Mar-31    101688646-A         
2028-Jun-09

CN

   2008-Jun-23    200880022375.0    2010-Mar-31    101690396-A         
2028-Jun-23

CN

   2008-Jun-30    200880023350.2    2010-Apr-08    101690397-A    2012-Jul-18   
200880023350.2    2028-Jun-30

CN

   2008-Jul-21    200880100067.5    2010-Jun-23    101755483-A    2012-May-30   
200880100067.5    2028-Jul-21

CN

   2008-Aug-14    200880103749.1    2010-Aug-11    101785362-A         
2028-Aug-14

CN

   2008-Nov-24    200880118159.6    2010-Nov-03    101878673-A         
2028-Nov-24

CN

   2008-Dec-02    200880119151.1    2010-Nov-17    101889476-A    2012-Jul-18   
200880119151.1    2028-Dec-02

CN

   2008-Dec-02    200880119309.5    2010-Nov-24    101889477-A         
2028-Dec-02

CN

   2008-Dec-16    200880121633.0    2010-Dec-01    101903825A         
2028-Dec-16

CN

   2008-Dec-22    200880122363.5    2010-Dec-08    101910721A         
2028-Dec-22

CN

   2008-Dec-29    200880127692.9    2011-Jan-26    101960921         
2028-Dec-29

CZ

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

CZ

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

CZ

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

CZ

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

CZ

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

DE

   1997-Aug-08    97932965.3          2005-Nov-09    69734569.6    2017-Aug-08

DE

   1997-Sep-08    97936833.9    1998-Sep-16    0864064-A1    2002-Dec-04   
69717598.7    2017-Sep-08

DE

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
69824669.1    2018-Jan-22

DE

   1998-Jul-16    98929597.7    1999-Jul-21    0929993-A1    2004-Oct-06   
69826825.3    2018-Jul-16

DE

   1998-Jul-16    98929590.2    1999-Jul-21    0929992-A1    2003-Aug-06   
69816958.1    2018-Jul-16

DE

   1998-Jul-27    98932457.9    1999-Jul-21    0929994-A1    2003-Jul-02   
69816023.1    2018-Jul-27

DE

   1998-Aug-26    98944539.0          2002-Aug-07    69807092.5    2018-Aug-26

DE

   1999-Jun-17    99922465.2    2000-Sep-13    1034690-A1    2003-Oct-29   
69912391.7    2019-Jun-17

DE

   1999-Sep-03    99943116.6          2003-Nov-05    69912623.1    2019-Sep-03

DE

   1999-Sep-17    99948820.8          2008-Jan-16    69937993.8    2019-Sep-17

DE

   1999-Nov-24    99957760.4          2010-Oct-06    69942838.6    2019-Nov-24

DE

   1999-Dec-02    99962235.0    2000-Dec-06    1056993-A1    2003-Mar-26   
69906260.8    2019-Dec-02

DE

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02   
60023730.3    2020-Jul-14

DE

   2000-Jul-14    05077467.8          2009-May-06    60042177.5    2020-Jul-14

DE

   2000-Jul-14    09160257.3          2011-Mar-02    60045697.8    2020-Jul-14

DE

   2000-Jul-28    00948011.2    2001-Jul-25    1118252-A1    2003-Oct-01   
60005637.6    2020-Jul-28

DE

   2000-Sep-15    00964189.5    2001-Oct-04    1138177-A1    2004-Dec-01   
60016377.6    2020-Sep-15

DE

   2000-Oct-10    00972733.0    2001-Oct-10    1142452-A1    2004-Mar-10   
60008854.5    2020-Oct-10

DE

   2000-Oct-12    00967866.5    2001-Oct-17    1145602-A    2004-Mar-10   
60008855.3    2020-Oct-12

DE

   2000-Oct-12    00972760.3    2001-Oct-31    1149510-A1    2003-Feb-12   
60001386.3    2020-Oct-12

DE

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10   
60021911.9    2020-Nov-20

DE

   2001-Jan-08    01907413.7          2006-Jun-14    60120563.4    2021-Jan-08

DE

   2001-Apr-24    03028671.0          2010-Apr-14    60141857.3    2021-Apr-24

DE

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07   
60146245.9    2021-Apr-24

DE

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

DE

   2001-Aug-14    01203099.5          2009-Oct-14    60140161.1    2021-Aug-14

DE

   2001-Sep-05    01965257.7          2005-Dec-14    60115927.6    2021-Sep-05

DE

   2001-Oct-25    01997118.3          2009-Jun-17    60139022.9    2021-Oct-25

DE

   2001-Nov-09    01990408.5          2006-Apr-12    60118777.6    2021-Nov-09

DE

   2001-Dec-03    01989575.4          2005-Aug-10    60112612.2    2021-Dec-03

DE

   2001-Dec-12    01272187.4          2005-Jun-08    60111421.3    2021-Dec-12

DE

   2001-Dec-12    01272182.5          2006-Aug-02    60122005.6    2021-Dec-12

DE

   2002-Feb-28    02701491.9          2005-Nov-09    60207218.2    2022-Feb-28

DE

   2002-Mar-14    02703803.3          2007-Aug-08    60221654.0    2022-Mar-14

 

  Page 4 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

DE

   2002-Mar-26    10213394.8    2002-Oct-31    10213394-A1          2022-Mar-26

DE

   2002-Apr-25    02722631.5          2008-Dec-17    60230406.7    2022-Apr-25

DE

   2002-May-10    02734387.0    2004-Feb-11    1388276    2011-Aug-10   
60240739.7    2022-May-10

DE

   2002-May-30    02739485.7          2010-May-05    60236280.6    2022-May-30

DE

   2002-Jun-07    02735758.1          2006-Aug-09    60213804.3    2022-Jun-07

DE

   2002-Jun-21    02738518.6          2008-Dec-10    60230275.7    2022-Jun-21

DE

   2002-Jul-18    02751538.6          2006-May-17    60211526.4    2022-Jul-18

DE

   2002-Jul-18    02751537.8          2006-May-24    60211710.0    2022-Jul-18

DE

   2002-Aug-09    02755483.1    2004-May-26    1421830-A    2011-Oct-12   
60241309.5    2022-Aug-09

DE

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18   
60243345.2    2022-Sep-17

DE

   2002-Sep-30    02800685.6          2006-May-10    60211366.0    2022-Sep-30

DE

   2002-Oct-16    02775101.5          2007-Apr-11    60219504.7    2022-Oct-16

DE

   2002-Nov-15    02781532.3          2008-Feb-27    60225333.0    2022-Nov-15

DE

   2002-Nov-29    02785772.1          2009-Sep-16    60233752.6    2022-Nov-29

DE

   2002-Dec-18    02790614.8    2004-Sep-22    1459280-A    2012-Feb-15   
1459280    2022-Dec-18

DE

   2002-Dec-20    02790641.1    2007-Aug-23    60215701-T2    2006-Oct-25   
60215701.3    2022-Dec-20

DE

   2003-Feb-06    03700452.0          2006-Jul-05    60306624.0    2023-Feb-06

DE

   2003-May-09    03736588.9          2008-Dec-03    60325042.4    2023-May-09

DE

   2003-Jun-12    03735929.6          2009-May-06    60327526.5    2023-Jun-12

DE

   2003-Aug-28    03791823.2          2010-Jan-13    60330967.4    2023-Aug-28

DE

   2003-Sep-19    03103461.4    2004-Apr-21    1411751-A2    2012-May-30   
60341070.7    2023-Sep-19

DE

   2003-Nov-11    03758604.7          2010-Mar-03    60331582.8    2023-Nov-11

DE

   2003-Dec-01    10356608.2    2004-Jun-17    10356608-A1          2023-Dec-01

DE

   2003-Dec-11    03777081.5          2008-Dec-03    60325093.9    2023-Dec-11

DE

   2003-Dec-18    03777121.9          2008-Apr-09    60320307.8    2023-Dec-18

DE

   2003-Dec-18    03813963.0          2009-Feb-25    60326392.5    2023-Dec-18

DE

   2004-Apr-22    04728861.8          2007-Mar-07    602004005180.2   
2024-Apr-22

DE

   2004-Apr-30    04730612.1          2008-Apr-16    602004013138.5   
2024-Apr-30

DE

   2004-Nov-22    04811765.9          2010-Apr-28    602004026908.5   
2024-Nov-22

DE

   2005-Apr-27    05731773.7          2009-Nov-18    602005017769.8   
2025-Apr-27

DE

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30   
602005031481.4    2025-Jun-23

DE

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

DE

   2005-Aug-02    05772133.4    2007-May-09    1782660    2011-Oct-12   
602005030601.3   

DE

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04   
60 2005 033 518.8    2025-Oct-12

DE

   2005-Nov-09    05809900.3          2011-Feb-09    602005026312.8   
2025-Nov-09

DE

   2005-Nov-24    05826628.9          2011-Jan-26    602005026161.3   
2025-Nov-24

DE

   2005-Dec-16    05820993.3    2007-Feb-22    1922905-A1    2012-Jul-04   
602005035047.0    2025-Dec-16

DE

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

DE

   2006-May-10    06744904.1          2009-Jul-22    602006007991.5   
2026-May-10

DE

   2006-May-24    06765708.0          2009-Mar-18    602006005813.6   
2026-May-24

DE

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
602006028511.6    2026-Oct-02

DE

   2006-Nov-20    06821499.8          2012-Jan-11    602006027079.8   
2026-Nov-20

DE

   2006-Dec-06    06832117.3    2008-Sep-03    1964451-A    2011-Jul-06   
602006022985.2    2026-Dec-06

DE

   2006-Dec-11    06832203.1          2010-Sep-29    602006017258.3   
2026-Dec-11

DE

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29   
602006022851.1    2026-Dec-13

DE

   2007-Mar-02    07735026.2    2008-Nov-26    1994635-A    2012-Jun-27   
602007023611.8    2027-Mar-02

DE

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
602007015521.5    2027-Apr-20

DE

   2007-Jun-21    07825830.8          2011-Apr-06    602007013754.3   
2027-Jun-21

DE

   2007-Jul-03    07825879.5    2009-Apr-01    2042003-A          2027-Jul-03

DE

   2007-Jul-05    07825886.0          2010-Mar-31    602007005658.6   
2027-Jul-05

DE

   2007-Sep-18    07826420.7          2010-Mar-24    602007005501.6   
2027-Sep-18

DE

   2007-Sep-20    07826476.9          2011-Mar-02    602007012918.4   
2027-Sep-20

DE

   2007-Sep-20    07826474.4          2010-Apr-21    602007006043.5   
2027-Sep-20

DE

   2007-Nov-06    07826984.2          2010-Jul-28    602007008130.0   
2027-Nov-06

DE

   2007-Nov-09    07840007.4          2010-Jul-14    602007007804.0   
2027-Nov-09

DE

   2007-Nov-27    07862228.9          2011-Mar-02    602007012927.3   
2027-Nov-27

DE

   2007-Dec-04    07849329.3          2011-Apr-06    602007013807.8   
2027-Dec-04

DE

   2007-Dec-05    07849344.2    2009-Sep-23    2103188-A    2012-Aug-01   
60 2007 024 437.4    2027-Dec-05

DE

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

DE

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
602008017813.7    2028-Mar-31

DE

   2008-Apr-04    08737714.9          2010-Oct-06    602008002911.5   
2028-Apr-04

DE

   2008-Apr-21    08737928.5          2010-Sep-15    602008002579.9   
2028-Apr-21

DE

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
602008012194.1    2028-May-09

DE

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

DE

   2008-Aug-14    08789608.0          2011-Apr-27    602008006564.2   
2028-Aug-14

DE

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
602008008161.3    2028-Dec-02

DE

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
602008010974.7    2028-Dec-29

 

  Page 5 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

DK

   1999-Sep-03    99943116.6          2003-Nov-05    1110198    2019-Sep-03

DK

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

DK

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

DK

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

DK

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

DK

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

DK

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

DK

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

DK

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

DK

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

DK

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

DK

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

EP

   1998-Jul-28    98937339.4    2000-May-17    EP1000295          2018-Jul-28

EP

   1998-Aug-26    01130297.3    2002-Apr-10    1195740          2018-Aug-26

EP

   1998-Aug-26    98944539.0    1999-Mar-04    1016062    2002-Aug-07    1016062
   2018-Aug-26

EP

   1998-Dec-17    98964035.4    1999-Jun-24    1040398          2018-Dec-17

EP

   1999-Sep-03    03011110.8    2004-Feb-25    1391650          2019-Sep-03

EP

   1999-Sep-08    99969780.8    2000-Nov-02    1047904-A1          2019-Sep-08

EP

   2000-Nov-17    00979608.7    2001-Nov-21    1155455-A1          2020-Nov-17

EP

   2000-Nov-20    05076817.5    2005-Dec-28    1610593          2020-Nov-20

EP

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

EP

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

EP

   2001-Jun-21    10182095.9    2011-Sep-07    2364067-A          2021-Jun-21

EP

   2002-Jul-23    02755430.2    2004-May-06    1415345-A          2022-Jul-23

EP

   2002-Jul-29    02751564.2    2004-Jun-23    1430281-A          2022-Jul-29

EP

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18    1428415
   2022-Sep-17

EP

   2002-Nov-15    02781532.3    2004-Sep-22    1459599-A    2008-Feb-27   
1459599    2022-Nov-15

EP

   2002-Dec-09    02788334.7    2004-Sep-29    1461981-A          2022-Dec-09

EP

   2002-Dec-12    02796002.0                2022-Dec-12

EP

   2002-Dec-18    02790614.8    2004-Sep-22    1459280-A    2012-Feb-15   
1459280    2022-Dec-18

EP

   2002-Dec-19    02796002.0    2004-Sep-22    1459600          2022-Dec-19

EP

   2003-May-09    03736588.9    2003-Nov-20    1502483-A    2008-Dec-03   
1502483    2023-May-09

EP

   2003-Sep-19    03103461.4    2004-Apr-21    1411751-A2    2012-May-30   
1411751    2023-Sep-19

EP

   2003-Dec-11    03813686.7    2005-Sep-28    1579735-A          2023-Dec-11

EP

   2003-Dec-12    03777092.2    2005-Sep-28    1579732-A          2023-Dec-12

EP

   2004-Apr-21    04760087.9    2006-Feb-01    1620843          2024-Apr-21

EP

   2004-May-04    04751358.5    2006-Feb-01    1620676          2024-May-04

EP

   2004-Jul-20    04737972.2    2006-Apr-26    1649210          2024-Jul-20

EP

   2004-Jul-21    04737997.9    2006-Apr-26    1649730          2024-Jul-21

EP

   2004-Sep-07    04769950.9    2006-Jun-07    1665380-A          2024-Sep-07

EP

   2004-Sep-07    11171721.1    2011-Oct-05    2372765          2024-Sep-07

EP

   2004-Sep-21    04770043.0    2006-Jun-14    1668622-A          2024-Sep-21

EP

   2004-Nov-05    04799073.4    2006-Aug-02    1685745-A          2024-Nov-05

EP

   2004-Dec-07    04106358.7    2005-Jun-15    1542346-A2          2024-Dec-07

EP

   2005-Mar-02    05724343.8    2006-Dec-13    1729615          2025-Mar-02

EP

   2005-Mar-14    05725602.6    2006-Dec-13    1731004          2025-Mar-14

EP

   2005-Mar-15    05731338.9    2007-Feb-21    1754121          2025-Mar-15

EP

   2005-Mar-23    05709077.1    2007-Jan-10    1740879-A          2025-Mar-23

EP

   2005-May-02    05733786.7    2007-Jan-24    1745681-A          2025-May-02

EP

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30    1776628
   2025-Jun-23

EP

   2005-Jun-28    05752840.8    2007-Mar-28    1767065-A          2025-Jun-28

EP

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

EP

   2005-Jul-29    05770329.0    2007-May-02    1779708          2025-Jul-29

EP

   2005-Sep-19    05783602.5    2007-Jul-11    1805452          2025-Sep-19

EP

   2005-Sep-20    05783948.2    2007-Jun-27    1800204-A          2025-Sep-20

EP

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04    1800401
   2025-Oct-12

EP

   2005-Oct-12    05791268.5    2007-Jul-04    1803331          2025-Oct-12

EP

   2005-Oct-26    05805151.7    2007-Jul-18    1808051-A          2025-Oct-26

EP

   2005-Nov-23    05810845.7    2007-Aug-29    1825717          2025-Nov-23

EP

   2005-Dec-02    05815525.0                2025-Dec-02

EP

   2005-Dec-16    05820993.3    2007-Feb-22    1922905-A1    2012-Jul-04   
1922905    2025-Dec-16

EP

   2005-Dec-20    05854746.4    2007-Oct-31    1849152          2025-Dec-20

EP

   2006-Jan-05    06701369.8    2007-Oct-24    1846949          2026-Jan-05

EP

   2006-Jan-18    06710691.4    2007-Oct-10    1842401-A          2026-Jan-18

EP

   2006-Mar-01    06705226.6    2008-Jan-23    1880585          2026-Mar-01

EP

   2006-Apr-06    06721762.0    2008-Jan-02    1872625          2026-Apr-06

EP

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

 

  Page 6 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

EP

   2006-May-08    06770064.1    2008-Oct-29    1984667-A          2026-May-08

EP

   2006-May-23    06771039.2    2008-Mar-05    1893912          2026-May-23

EP

   2006-May-23    06770907.1    2008-Feb-27    1891371          2026-May-23

EP

   2006-Jun-06    06799936.7    2008-Mar-05    1894075          2026-Jun-06

EP

   2006-Sep-25    06821145.7    2008-Jun-18    1932394-A          2026-Sep-25

EP

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
1935085    2026-Oct-02

EP

   2006-Nov-13    06821415.4    2008-Aug-06    1952055          2026-Nov-13

EP

   2006-Nov-20    06821499.8          2012-Jan-11    1954975    2026-Nov-20

EP

   2006-Dec-13    11155525.6    2011-May-25    2325670-A          2026-Dec-13

EP

   2006-Dec-20    06840495.3    2008-Sep-10    1967049-A          2026-Dec-20

EP

   2007-Jan-03    07716200.6    2008-Sep-24    1972183          2027-Jan-03

EP

   2007-Jan-10    07700561.9    2008-Oct-15    1979726          2027-Jan-10

EP

   2007-Mar-02    07735026.2    2008-Nov-26    1994635-A    2012-Jun-27   
1994635    2027-Mar-02

EP

   2007-Mar-02    07713186.0    2008-Dec-03    1997352-A          2027-Mar-02

EP

   2007-May-02    07735739.0    2009-Jan-28    2018795-A          2027-May-02

EP

   2007-Jun-19    07789721.3    2009-Mar-25    2039069-A          2027-Jun-19

EP

   2007-Jun-20    07789748.6    2009-Mar-25    2039227          2027-Jun-20

EP

   2007-Jul-03    07825879.5    2009-Apr-01    2042003-A          2027-Jul-03

EP

   2007-Aug-09    07836669.7    2009-Nov-18    2119318-A          2027-Aug-09

EP

   2007-Aug-17    07800472.8    2009-May-06    2054662A          2027-Aug-17

EP

   2007-Aug-22    07800465.2    2009-May-13    2057867A          2027-Aug-22

EP

   2007-Sep-03    07826244.1    2009-Jun-10    2067383-A          2027-Sep-03

EP

   2007-Sep-20    07826475.1    2009-Jul-15    2078446-A          2027-Sep-20

EP

   2007-Sep-20    07815866.4    2009-Jun-10    2067381-A          2027-Sep-20

EP

   2007-Oct-11    07826710.1    2009-Jul-01    2074451-A          2027-Oct-11

EP

   2007-Oct-19    07861452.6    2009-Aug-12    2087776A          2027-Oct-19

EP

   2007-Oct-31    07816094.2    2009-Aug-12    2087772-A          2027-Oct-31

EP

   2007-Nov-27    07849266.7    2009-Aug-26    2092669-A          2027-Nov-27

EP

   2007-Nov-27    07862228.9    2009-Aug-19    2089656-A    2011-Mar-02   
2089656    2027-Nov-27

EP

   2007-Dec-05    07849344.2    2009-Sep-23    2103188-A    2012-Aug-01   
2103188    2027-Dec-05

EP

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

EP

   2007-Dec-07    10194284.5    2011-Mar-30    2302983A          2027-Dec-07

EP

   2007-Dec-11    07855500.0    2009-Aug-26    2092796-A          2027-Dec-11

EP

   2007-Dec-11    07855501.8    2009-Aug-26    2092797A          2027-Dec-11

EP

   2007-Dec-12    07855511.7    2009-Aug-26    2092798-A          2027-Dec-12

EP

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

EP

   2008-Apr-15    08737850.1    2010-Jan-06    2140733-A          2028-Apr-15

EP

   2008-Apr-23    08737957.4    2010-Jan-20    2145508A          2028-Apr-23

EP

   2008-Apr-28    08738006.9    2010-Jan-27    2147576-A          2028-Apr-28

EP

   2008-Apr-30    08747200.7    2010-Mar-17    2163134-A          2028-Apr-30

EP

   2008-Apr-30    12154690.7    2012-May-30    2458940-A1          2028-Apr-30

EP

   2008-May-02    08747429.2    2010-Jan-27    2147244-A          2028-May-02

EP

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
2156279    2028-May-09

EP

   2008-May-30    08763152.9    2010-Mar-10    2160731-A          2028-May-30

EP

   2008-Jun-09    08763251.9    2010-Mar-31    2167866-A          2028-Jun-09

EP

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

EP

   2008-Jun-30    08789176.8    2010-Mar-24    2165576-A          2028-Jun-30

EP

   2008-Jul-21    08789379.8                2028-Jul-21

EP

   2008-Nov-24    08855505.7    2010-Aug-18    2218308-A          2028-Nov-24

EP

   2008-Dec-02    11159944.5    2011-Aug-03    2352362-A2          2028-Dec-02

EP

   2008-Dec-02    08858115.2    2010-Aug-25    2220914-A          2028-Dec-02

EP

   2008-Dec-16    08862035.6    2010-Oct-06    2235589-A          2028-Dec-16

EP

   2008-Dec-22    08863774.9    2010-Oct-06    2235435-A          2028-Dec-22

EP

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
2229803    2028-Dec-29

ES

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

ES

   1998-Aug-26    98944539.0          2002-Aug-07    1016062    2018-Aug-26

ES

   1999-Sep-17    99948820.8          2008-Jan-16    1046196    2019-Sep-17

ES

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02    1224845
   2020-Jul-14

ES

   2000-Jul-14    05077467.8          2009-May-06    1624728    2020-Jul-14

ES

   2000-Jul-14    09160257.3          2011-Mar-02    2139299    2020-Jul-14

ES

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10    1234140
   2020-Nov-20

ES

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

ES

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

ES

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

ES

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

ES

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

ES

   2002-May-10    02734387.0    2004-Feb-11    1388276    2011-Aug-10    1388276
   2022-May-10

 

  Page 7 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

ES

   2002-May-30    02739485.7          2010-May-05    1393599    2022-May-30

ES

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

ES

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18    1428415
   2022-Sep-17

ES

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

ES

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

ES

   2003-Nov-11    03758604.7          2010-Mar-03    1568255    2023-Nov-11

ES

   2003-Dec-11    03777081.5          2008-Dec-03    1576858    2023-Dec-11

ES

   2004-Nov-22    04811765.9          2010-Apr-28    1687692    2024-Nov-22

ES

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30    1776628
   2025-Jun-23

ES

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

ES

   2005-Aug-02    05772133.4    2007-May-09    1782660    2011-Oct-12    1782660
   2025-Aug-02

ES

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04    1800401
   2025-Oct-12

ES

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

ES

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

ES

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

ES

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
1935085    2026-Oct-02

ES

   2006-Dec-11    06832203.1          2010-Sep-29    1963735    2026-Dec-11

ES

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

ES

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

ES

   2007-Jul-05    07825886.0          2010-Mar-31    2052181    2027-Jul-05

ES

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

ES

   2007-Nov-06    07826984.2          2010-Jul-28    2082620    2027-Nov-06

ES

   2007-Nov-09    07840007.4          2010-Jul-14    2082621    2027-Nov-09

ES

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

ES

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

ES

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

ES

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

ES

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
2156279    2028-May-09

ES

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

ES

   2008-Aug-14    08789608.0          2011-Apr-27    2181565    2028-Aug-14

ES

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

ES

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
2229803    2028-Dec-29

FI

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

FI

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

FI

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

FI

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

FI

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

FI

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

FI

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

FI

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

FI

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

FR

   1997-Aug-08    97932965.3          2005-Nov-09    0870384    2017-Aug-08

FR

   1997-Sep-08    97936833.9    1998-Sep-16    0864064-A1    2002-Dec-04   
0864064    2017-Sep-08

FR

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

FR

   1998-Jul-16    98929597.7    1999-Jul-21    0929993-A1    2004-Oct-06   
0929993    2018-Jul-16

FR

   1998-Jul-16    98929590.2    1999-Jul-21    0929992-A1    2003-Aug-06   
0929992    2018-Jul-16

FR

   1998-Jul-27    98932457.9    1999-Jul-21    0929994-A1    2003-Jul-02   
0929994    2018-Jul-27

FR

   1998-Aug-26    98944539.0          2002-Aug-07    1016062    2018-Aug-26

FR

   1999-Jun-17    99922465.2    2000-Sep-13    1034690-A1    2003-Oct-29   
1034690    2019-Jun-17

FR

   1999-Sep-03    99943116.6          2003-Nov-05    1110198    2019-Sep-03

FR

   1999-Sep-17    99948820.8          2008-Jan-16    1046196    2019-Sep-17

FR

   1999-Dec-02    99962235.0    2000-Dec-06    1056993-A1    2003-Mar-26   
1056993    2019-Dec-02

FR

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02    1224845
   2020-Jul-14

FR

   2000-Jul-14    05077467.8          2009-May-06    1624728    2020-Jul-14

FR

   2000-Jul-14    09160257.3          2011-Mar-02    2139299    2020-Jul-14

FR

   2000-Jul-28    00948011.2    2001-Jul-25    1118252-A1    2003-Oct-01   
1118252    2020-Jul-28

FR

   2000-Sep-15    00964189.5    2001-Oct-04    1138177-A1    2004-Dec-01   
1138177    2020-Sep-15

FR

   2000-Oct-10    00972733.0    2001-Oct-10    1142452-A1    2004-Mar-10   
1142452    2020-Oct-10

FR

   2000-Oct-12    00967866.5    2001-Oct-17    1145602-A    2004-Mar-10   
1145602    2020-Oct-12

FR

   2000-Oct-12    00972760.3    2001-Oct-31    1149510-A1    2003-Feb-12   
1149510    2020-Oct-12

FR

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10    1234140
   2020-Nov-20

FR

   2001-Jan-08    01907413.7          2006-Jun-14    1166604    2021-Jan-08

FR

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

FR

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

FR

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

FR

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

FR

   2001-Sep-05    01965257.7          2005-Dec-14    1321012    2021-Sep-05

 

  Page 8 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

FR

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

FR

   2001-Nov-09    01990408.5          2006-Apr-12    1338181    2021-Nov-09

FR

   2001-Dec-03    01989575.4          2005-Aug-10    1346609    2021-Dec-03

FR

   2001-Dec-12    01272187.4          2005-Jun-08    1348319    2021-Dec-12

FR

   2001-Dec-12    01272182.5          2006-Aug-02    1348318    2021-Dec-12

FR

   2002-Feb-28    02701491.9          2005-Nov-09    1371211    2022-Feb-28

FR

   2002-Mar-14    02703803.3          2007-Aug-08    1374642    2022-Mar-14

FR

   2002-Apr-25    02722631.5          2008-Dec-17    1393029    2022-Apr-25

FR

   2002-May-10    02734387.0    2004-Feb-11    1388276    2011-Aug-10    1388276
   2022-May-10

FR

   2002-May-30    02739485.7          2010-May-05    1393599    2022-May-30

FR

   2002-Jun-07    02735758.1          2006-Aug-09    1399694    2022-Jun-07

FR

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

FR

   2002-Aug-09    02755483.1    2004-May-26    1421830-A    2011-Oct-12   
1421830    2022-Aug-09

FR

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18    1428415
   2022-Sep-17

FR

   2002-Sep-30    02800685.6          2006-May-10    1438877    2022-Sep-30

FR

   2002-Oct-16    02775101.5          2007-Apr-11    1440604    2022-Oct-16

FR

   2002-Nov-15    02781532.3          2008-Feb-27    1459599    2022-Nov-15

FR

   2002-Nov-29    02785772.1          2009-Sep-16    1461982    2022-Nov-29

FR

   2002-Dec-18    02790614.8    2004-Sep-22    1459280-A    2012-Feb-15   
1459280    2022-Dec-18

FR

   2002-Dec-20    02790641.1          2006-Oct-25    1461980    2022-Dec-20

FR

   2003-Feb-06    03700452.0          2006-Jul-05    1479270    2023-Feb-06

FR

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

FR

   2003-Jun-12    03735929.6          2009-May-06    1518445    2023-Jun-12

FR

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

FR

   2003-Nov-11    03758604.7          2010-Mar-03    1568255    2023-Nov-11

FR

   2003-Dec-11    03777081.5          2008-Dec-03    1576858    2023-Dec-11

FR

   2003-Dec-18    03777121.9          2008-Apr-09    1579733    2023-Dec-18

FR

   2003-Dec-18    03813963.0          2009-Feb-25    1579736-A    2023-Dec-18

FR

   2004-Apr-22    04728861.8          2007-Mar-07    1623602    2024-Apr-22

FR

   2004-Apr-30    04730612.1          2008-Apr-16    1623604    2024-Apr-30

FR

   2004-Nov-22    04811765.9          2010-Apr-28    1687692    2024-Nov-22

FR

   2005-Apr-27    05731773.7          2009-Nov-18    1752024    2025-Apr-27

FR

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30    1776628
   2025-Jun-23

FR

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

FR

   2005-Aug-02    05772133.4    2007-May-09    1782660    2011-Oct-12    1782660
   2025-Aug-02

FR

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04    1800401
   2025-Oct-12

FR

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

FR

   2005-Nov-24    05826628.9          2011-Jan-26    1820373    2025-Nov-24

FR

   2005-Dec-16    05820993.3    2007-Feb-22    1922905-A1    2012-Jul-04   
1922905    2025-Dec-16

FR

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

FR

   2006-May-10    06744904.1          2009-Jul-22    1889112    2026-May-10

FR

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

FR

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
1935085    2026-Oct-02

FR

   2006-Nov-20    06821499.8          2012-Jan-11    1954975    2026-Nov-20

FR

   2006-Dec-06    06832117.3    2008-Sep-03    1964451-A    2011-Jul-06   
1964451    2026-Dec-06

FR

   2006-Dec-11    06832203.1          2010-Sep-29    1963735    2026-Dec-11

FR

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

FR

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

FR

   2007-Jun-21    07825830.8          2011-Apr-06    2036406    2027-Jun-21

FR

   2007-Jul-03    07825879.5    2009-Apr-01    2042003-A          2027-Jul-03

FR

   2007-Jul-05    07825886.0          2010-Mar-31    2052181    2027-Jul-05

FR

   2007-Sep-18    07826420.7          2010-Mar-24    2074658    2027-Sep-18

FR

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

FR

   2007-Sep-20    07826474.4          2010-Apr-21    2084941    2027-Sep-20

FR

   2007-Nov-06    07826984.2          2010-Jul-28    2082620    2027-Nov-06

FR

   2007-Nov-09    07840007.4          2010-Jul-14    2082621    2027-Nov-09

FR

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

FR

   2007-Dec-04    07849329.3          2011-Apr-06    2103189    2027-Dec-04

FR

   2007-Dec-05    07849344.2    2009-Sep-23    2103188-A    2012-Aug-01   
2103188    2027-Dec-05

FR

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

FR

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

FR

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

FR

   2008-Apr-21    08737928.5          2010-Sep-15    2143304    2028-Apr-21

FR

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
2156279    2028-May-09

FR

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

FR

   2008-Aug-14    08789608.0          2011-Apr-27    2181565    2028-Aug-14

FR

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

 

  Page 9 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

FR

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
2229803    2028-Dec-29

GB

   1997-Aug-08    97932965.3          2005-Nov-09    0870384    2017-Aug-08

GB

   1997-Sep-08    97936833.9    1998-Sep-16    0864064-A1    2002-Dec-04   
0864064    2017-Sep-08

GB

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

GB

   1998-Jul-16    98929597.7    1999-Jul-21    0929993-A1    2004-Oct-06   
0929993    2018-Jul-16

GB

   1998-Jul-16    98929590.2    1999-Jul-21    0929992-A1    2003-Aug-06   
0929992    2018-Jul-16

GB

   1998-Jul-27    98932457.9    1999-Jul-21    0929994-A1    2003-Jul-02   
0929994    2018-Jul-27

GB

   1998-Aug-26    98944539.0          2002-Aug-07    1016062    2018-Aug-26

GB

   1999-Sep-03    99943116.6          2003-Nov-05    1110198    2019-Sep-03

GB

   1999-Sep-17    99948820.8          2008-Jan-16    1046196    2019-Sep-17

GB

   1999-Nov-24    99957760.4          2010-Oct-06    1133657    2019-Nov-24

GB

   1999-Dec-02    99962235.0    2000-Dec-06    1056993-A1    2003-Mar-26   
1056993    2019-Dec-02

GB

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02    1224845
   2020-Jul-14

GB

   2000-Jul-14    05077467.8          2009-May-06    1624728    2020-Jul-14

GB

   2000-Jul-14    09160257.3          2011-Mar-02    2139299    2020-Jul-14

GB

   2000-Jul-28    00948011.2    2001-Jul-25    1118252-A1    2003-Oct-01   
1118252    2020-Jul-28

GB

   2000-Sep-15    00964189.5    2001-Oct-04    1138177-A1    2004-Dec-01   
1138177    2020-Sep-15

GB

   2000-Oct-10    00972733.0    2001-Oct-10    1142452-A1    2004-Mar-10   
1142452    2020-Oct-10

GB

   2000-Oct-12    00967866.5    2001-Oct-17    1145602-A    2004-Mar-10   
1145602    2020-Oct-12

GB

   2000-Oct-12    00972760.3    2001-Oct-31    1149510-A1    2003-Feb-12   
1149510    2020-Oct-12

GB

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10    1234140
   2020-Nov-20

GB

   2001-Jan-08    01907413.7          2006-Jun-14    1166604    2021-Jan-08

GB

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

GB

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

GB

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

GB

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

GB

   2001-Sep-05    01965257.7          2005-Dec-14    1321012    2021-Sep-05

GB

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

GB

   2001-Nov-09    01990408.5          2006-Apr-12    1338181    2021-Nov-09

GB

   2001-Dec-03    01989575.4          2005-Aug-10    1346609    2021-Dec-03

GB

   2001-Dec-12    01272187.4          2005-Jun-08    1348319    2021-Dec-12

GB

   2001-Dec-12    01272182.5          2006-Aug-02    1348318    2021-Dec-12

GB

   2002-Feb-28    02701491.9          2005-Nov-09    1371211    2022-Feb-28

GB

   2002-Mar-14    02703803.3          2007-Aug-08    1374642    2022-Mar-14

GB

   2002-Apr-25    02722631.5          2008-Dec-17    1393029    2022-Apr-25

GB

   2002-May-10    02734387.0    2004-Feb-11    1388276    2011-Aug-10    1388276
   2022-May-10

GB

   2002-May-30    02739485.7          2010-May-05    1393599    2022-May-30

GB

   2002-Jun-07    02735758.1          2006-Aug-09    1399694    2022-Jun-07

GB

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

GB

   2002-Aug-09    02755483.1    2004-May-26    1421830-A    2011-Oct-12   
1421830    2022-Aug-09

GB

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18    1428415
   2022-Sep-17

GB

   2002-Sep-30    02800685.6          2006-May-10    1438877    2022-Sep-30

GB

   2002-Oct-16    02775101.5          2007-Apr-11    1440604    2022-Oct-16

GB

   2002-Nov-15    02781532.3          2008-Feb-27    1459599    2022-Nov-15

GB

   2002-Nov-29    02785772.1          2009-Sep-16    1461982    2022-Nov-29

GB

   2002-Dec-18    02790614.8    2004-Sep-22    1459280-A    2012-Feb-15   
1459280    2022-Dec-18

GB

   2002-Dec-20    02790641.1          2006-Oct-25    1461980    2022-Dec-20

GB

   2003-Feb-06    03700452.0          2006-Jul-05    1479270    2023-Feb-06

GB

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

GB

   2003-Jun-12    03735929.6          2009-May-06    1518445    2023-Jun-12

GB

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

GB

   2003-Nov-11    03758604.7          2010-Mar-03    1568255    2023-Nov-11

GB

   2003-Dec-11    03777081.5          2008-Dec-03    1576858    2023-Dec-11

GB

   2003-Dec-18    03777121.9          2008-Apr-09    1579733    2023-Dec-18

GB

   2003-Dec-18    03813963.0          2009-Feb-25    1579736    2023-Dec-18

GB

   2004-Apr-22    04728861.8          2007-Mar-07    1623602    2024-Apr-22

GB

   2004-Apr-30    04730612.1          2008-Apr-16    1623604    2024-Apr-30

GB

   2004-Nov-22    04811765.9          2010-Apr-28    1687692    2024-Nov-22

GB

   2004-Dec-12    0427744.8          2008-Sep-03    2421367    2024-Dec-12

GB

   2005-Apr-27    05731773.7          2009-Nov-18    1752024    2025-Apr-27

GB

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30    1776628
   2025-Jun-23

GB

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

GB

   2005-Aug-02    05772133.4    2007-May-09    1782660    2011-Oct-12    1782660
   2025-Aug-02

GB

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04    1800401
   2025-Oct-12

GB

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

GB

   2005-Nov-24    05826628.9          2011-Jan-26    1820373    2025-Nov-24

GB

   2005-Dec-16    05820993.3    2007-Feb-22    1922905-A1    2012-Jul-04   
1922905    2025-Dec-16

 

  Page 10 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

GB

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

GB

   2006-May-10    06744904.1          2009-Jul-22    1889112    2026-May-10

GB

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

GB

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
1935085    2026-Oct-02

GB

   2006-Nov-20    06821499.8          2012-Jan-11    1954975    2026-Nov-20

GB

   2006-Dec-06    06832117.3    2008-Sep-03    1964451-A    2011-Jul-06   
1964451    2026-Dec-06

GB

   2006-Dec-11    06832203.1          2010-Sep-29    1963735    2026-Dec-11

GB

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

GB

   2007-Mar-02    07735026.2    2008-Nov-26    1994635-A    2012-Jun-27   
1994635    2027-Mar-02

GB

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

GB

   2007-Jun-21    07825830.8          2011-Apr-06    2036406    2027-Jun-21

GB

   2007-Jul-03    07825879.5    2009-Apr-01    2042003-A          2027-Jul-03

GB

   2007-Jul-05    07825886.0          2010-Mar-31    2052181    2027-Jul-05

GB

   2007-Sep-18    07826420.7          2010-Mar-24    2074658    2027-Sep-18

GB

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

GB

   2007-Sep-20    07826474.4          2010-Apr-21    2084941    2027-Sep-20

GB

   2007-Nov-06    07826984.2          2010-Jul-28    2082620    2027-Nov-06

GB

   2007-Nov-09    07840007.4          2010-Jul-14    2082621    2027-Nov-09

GB

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

GB

   2007-Dec-04    07849329.3          2011-Apr-06    2103189    2027-Dec-04

GB

   2007-Dec-05    07849344.2    2009-Sep-23    2103188-A    2012-Aug-01   
2103188    2027-Dec-05

GB

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

GB

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

GB

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

GB

   2008-Apr-21    08737928.5          2010-Sep-15    2143304    2028-Apr-21

GB

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
2156279    2028-May-09

GB

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

GB

   2008-Aug-14    08789608.0          2011-Apr-27    2181565    2028-Aug-14

GB

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951   

GB

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
2229803    2028-Dec-29

HK

   1998-Aug-26    00104718.3    2000-Nov-10    1025416    2002-Nov-01    1025416
   2018-Aug-26

HK

   1998-Aug-26    02107347.3    2002-Dec-20    1046056-A          2018-Aug-26

HK

   1998-Dec-17    00106717.9    2001-Jan-19    1027637          2018-Dec-17

HK

   2000-Nov-20    06106682.4    2006-Aug-11    1085079A          2020-Nov-20

HK

   2001-Apr-24    08106879.5    2012-Jul-27    1112153         

HK

   2001-Jun-21    03106910.1    2003-Dec-12    1054839A          2021-Jun-21

HK

   2004-Apr-21    06108506.4    2006-Nov-03    1088431          2024-Apr-21

HK

   2004-Jul-21    06111786.9    2007-Jan-12    1091361          2024-Jul-21

HK

   2005-Mar-14    07101947.5    2007-May-04    1095474          2025-Mar-14

HK

   2005-Jun-23    08101283.6    2008-Jul-18    1110661          2025-Jun-23

HK

   2005-Oct-12    08104443.7    2012-Aug-31    1114958-A          2025-Oct-12

HK

   2005-Oct-12    08104241.1    2008-Oct-31    1114497    2011-Nov-25   
1114497B    2025-Oct-12

HK

   2008-Mar-05    08102545.8               

HU

   2003-May-09    03736588.9          2008-Dec-10    E005628    2023-May-09

HU

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

HU

   2006-May-24    06765708.0          2009-Mar-18    E005833    2026-May-24

HU

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

IE

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

IE

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

IE

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

IE

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

IN

   1999-Sep-17    IN/PCT/00/00088          2007-Oct-08    210549    2019-Sep-17

IN

   2004-Jul-21    949/DELNP/2006                2024-Jul-21

IN

   2005-Jun-23    1611/MUMNP/2006                2025-Jun-23

IN

   2005-Oct-12    683/MUMNP/2007                2025-Oct-12

IN

   2005-Oct-12    684/MUMNP/2007                2025-Oct-12

IN

   2005-Dec-02    2338/KOLNP/2007               

IN

   2005-Dec-16    413/MUMNP/2008                2025-Dec-16

IN

   2006-May-24    5411/CHENP/2007                2026-May-24

IN

   2006-Sep-25    1494/CHENP/2008                2026-Sep-25

IN

   2006-Nov-13    2472/CHENP/2008                2026-Nov-13

IN

   2006-Nov-20    2527/CHENP/2008                2026-Nov-20

IN

   2006-Dec-20    1233/MUMNP/2008                2026-Dec-20

IN

   2007-Jan-10    3715/CHENP/2008                2027-Jan-10

IN

   2007-Jan-26    4002/CHENP/2008                2027-Jan-26

IN

   2007-Mar-02    4704/CHENP/2008                2027-Mar-02

IN

   2007-Apr-20    5937/CHENP/2008                2027-Apr-20

 

  Page 11 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

IN

   2007-Jun-19    6765/CHENP/2008                2027-Jun-19

IN

   2007-Jul-03    126/CHENP/2009                2027-Jul-03

IN

   2007-Aug-09    4602/CHENP/2009                2027-Aug-09

IN

   2007-Aug-17    882/CHENP/2009                2027-Aug-17

IN

   2007-Aug-22    974/CHENP/2009                2027-Aug-22

IN

   2007-Sep-03    1845/CHENP/2009                2027-Sep-03

IN

   2007-Sep-18    2289/CHENP/2009                2027-Sep-18

IN

   2007-Sep-20    2426/CHENP/2009                2027-Sep-20

IN

   2007-Sep-20    2431/CHENP/2009                2027-Sep-20

IN

   2007-Sep-20    2428/CHENP/2009                2027-Sep-20

IN

   2007-Sep-20    2045/CHENP/2009                2027-Sep-20

IN

   2007-Oct-11    2645/CHENP/2009                2027-Oct-11

IN

   2007-Oct-19    2701/CHENP/2009                2027-Oct-19

IN

   2007-Oct-31    3012/CHENP/2009                2027-Oct-31

IN

   2007-Nov-09    3217/CHENP/2009                2027-Nov-09

IN

   2007-Nov-27    3697/CHENP/2009                2027-Nov-27

IN

   2007-Nov-27    3470/CHENP/2009                2027-Nov-27

IN

   2007-Dec-07    3934/CHENP/2009                2027-Dec-07

IN

   2007-Dec-11    4031/CHENP/2009                2027-Dec-11

IN

   2007-Dec-11    4032/CHENP/2009                2027-Dec-11

IN

   2007-Dec-12    4067/CHENP/2009                2027-Dec-12

IN

   2008-Mar-31    6310/CHENP/2009                2028-Mar-31

IN

   2008-Apr-23    6827/CHENP/2009                2028-Apr-23

IN

   2008-Apr-30    7331/CHENP/2009                2028-Apr-30

IN

   2008-May-02    7333/CHENP/2009                2028-May-02

IN

   2008-Jun-09    121/CHENP/2010                2028-Jun-09

IN

   2008-Dec-02    4134/CHENP/2010                2028-Dec-02

IN

   2008-Dec-02    4135/CHENP/2010                2028-Dec-02

IN

   2008-Dec-22    4501/CHENP/2010                2028-Dec-22

IN

   2008-Dec-29    4633/CHENP/2010                2028-Dec-29

IT

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

IT

   1998-Aug-26    98944539.0          2002-Aug-07    1016062    2018-Aug-26

IT

   1999-Sep-03    99943116.6          2003-Nov-05    1110198    2019-Sep-03

IT

   1999-Sep-17    99948820.8          2008-Jan-16    1046196    2019-Sep-17

IT

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02    1224845
   2020-Jul-14

IT

   2000-Jul-14    05077467.8          2009-May-06    1624728    2020-Jul-14

IT

   2000-Jul-14    09160257.3          2011-Mar-02    2139299    2020-Jul-14

IT

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10    1234140
   2020-Nov-20

IT

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

IT

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

IT

   2001-Jun-21    01948546.5    2003-Mar-26    1295515    2011-Dec-28    1295515
   2021-Jun-21

IT

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

IT

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

IT

   2002-May-10    02734387.0    2004-Feb-11    1388276    2011-Aug-10    1388276
   2022-May-10

IT

   2002-May-30    02739485.7          2010-May-05    1393599    2022-May-30

IT

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

IT

   2002-Sep-17    02773430.0    2004-Jun-16    1428415    2012-Jul-18    1428415
   2022-Sep-17

IT

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

IT

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

IT

   2003-Nov-11    03758604.7          2010-Mar-03    1568255    2023-Nov-11

IT

   2003-Dec-11    03777081.5          2008-Dec-03    1576858    2023-Dec-11

IT

   2004-Nov-22    04811765.9          2010-Apr-28    1687692    2024-Nov-22

IT

   2005-Jun-23    05759404.6    2007-Apr-25    1776628    2011-Nov-30    1776628
   2025-Jun-23

IT

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

IT

   2005-Aug-02    05772133.4    2007-May-09    1782660    2011-Oct-12    1782660
   2025-Aug-02

IT

   2005-Oct-12    05791339.4    2007-Jun-27    1800401    2012-Apr-04    1800401
   2025-Oct-12

IT

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

IT

   2006-Apr-19    06727966.1    2006-Nov-02    1878319 -A    2011-Nov-02   
1878319    2026-Apr-19

IT

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

IT

   2006-Oct-02    06809462.2    2008-Jun-25    1935085-A    2012-Mar-28   
1935085    2026-Oct-02

IT

   2006-Nov-20    06821499.8          2012-Jan-11    1954975    2026-Nov-20

IT

   2006-Dec-11    06832203.1          2010-Sep-29    1963735    2026-Dec-11

IT

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

IT

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

IT

   2007-Jul-05    07825886.0          2010-Mar-31    2052181    2027-Jul-05

IT

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

IT

   2007-Nov-06    07826984.2          2010-Jul-28    2082620    2027-Nov-06

 

  Page 12 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

IT

   2007-Nov-09    07840007.4          2010-Jul-14    2082621    2027-Nov-09

IT

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

IT

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

IT

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

IT

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

IT

   2008-May-09    08763076.0    2010-Feb-24    2156279-A    2011-Dec-21   
2156279    2028-May-09

IT

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

IT

   2008-Aug-14    08789608.0          2011-Apr-27    2181565    2028-Aug-14

IT

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951   

IT

   2008-Dec-29    08870459.8    2010-Sep-22    2229803-A    2011-Oct-26   
2229803    2028-Dec-29

JP

   1997-Aug-08    98-512405    2007-Mar-14    P3892909    2006-Dec-15    3892909
   2017-Aug-08

JP

   1997-Sep-08    98-518128    2000-Feb-29    00-502500    2007-Nov-16   
4040688    2017-Sep-08

JP

   1998-Jan-22    98-529200    2000-Jun-06    00-507042    2007-Sep-21   
4014227    2018-Jan-22

JP

   1998-Jul-16    99-510709    2001-Jan-30    01-501361    2008-Jul-25   
4159119    2018-Jul-16

JP

   1998-Jul-16    99-510708    2001-Jan-30    01-501360    2009-Feb-20   
4260226    2018-Jul-16

JP

   1998-Jul-27    99-510721    2001-Jan-30    01-501363    2009-Jan-09   
4240546    2018-Jul-27

JP

   1998-Jul-28    2000-505424                2018-Jul-28

JP

   1998-Aug-26    2003-028908    2004-Jan-08    04-006253    2008-Dec-12   
4230236    2018-Aug-26

JP

   1998-Dec-17    00-539392    2004-Apr-15    04-511878    2011-Apr-08   
4718008    2018-Dec-17

JP

   1998-Dec-17    2007-186183    2008-Feb-14    08-034385    2010-Feb-05   
4451899    2018-Dec-17

JP

   1998-Dec-17    09-051067                2018-Dec-17

JP

   1998-Dec-17    2011-86460                2018-Dec-17

JP

   1999-Sep-08    00-572611    2002-Aug-13    02-525836    2009-Sep-18   
4376464    2019-Sep-08

JP

   1999-Sep-17    2000-572951    2003-Oct-07    03-529889    2009-Aug-28   
4366016    2019-Sep-17

JP

   1999-Dec-02    08-75819    2008-Aug-28    2008-198618    2010-Dec-10   
4642870    2019-Dec-02

JP

   1999-Dec-02    00-589914    2002-Oct-08    02-533870    2008-Jun-27   
4147004    2019-Dec-02

JP

   2000-Jul-14    2001-510276    2003-Feb-04    03-504829    2008-Dec-12   
4230145    2020-Jul-14

JP

   2000-Jul-28    01-515660    2003-Feb-18    03-506838          2020-Jul-28

JP

   2000-Sep-15    01-527610    2003-Mar-18    03-511006    2010-Apr-30   
4502353    2020-Sep-15

JP

   2000-Oct-10    01-534928    2003-Apr-08    03-513453    2012-Jan-20   
4908709    2020-Oct-10

JP

   2000-Oct-12    01-534929    2003-Apr-08    03-513420    2011-Apr-28   
4731079    2020-Oct-12

JP

   2000-Oct-12    01-534931    2003-Apr-08    03-513454    2012-Jan-20   
4908710    2020-Oct-12

JP

   2000-Nov-17    11-041957                2020-Nov-17

JP

   2000-Nov-17    01-542388    2003-May-07    03-515956          2020-Nov-17

JP

   2001-Jan-08    01-557340    2003-Jul-22    03-522393    2011-Apr-28   
4731085    2021-Jan-08

JP

   2001-Apr-24    2001-578157    2003-Oct-21    2003-531467          2021-Apr-24

JP

   2001-Apr-24    11-093193                2021-Apr-24

JP

   2001-Jun-21    2002-504188    2004-Jan-15    04-501497    2011-Jul-01   
4773673    2021-Jun-21

JP

   2001-Aug-20    01-248530    2002-Apr-26    02-124104    2011-May-27   
4749623    2021-Aug-20

JP

   2001-Sep-05    02-526803    2004-Mar-25    04-509431    2011-May-27   
4749653    2021-Sep-05

JP

   2001-Nov-09    02-543265    2004-May-13    04-514252    2009-Apr-17   
4294954    2021-Nov-09

JP

   2001-Dec-03    02-549030    2004-May-27    04-515891    2008-Apr-25   
4116435    2021-Dec-03

JP

   2001-Dec-12    02-553873    2004-Jun-10    04-517445    2008-Mar-14   
4094952    2021-Dec-12

JP

   2001-Dec-12    02-553872    2004-Jun-10    04-517444    2009-Feb-20   
4263484    2021-Dec-12

JP

   2002-Feb-28    02-570478    2004-Aug-19    04-525563    2008-Jun-20   
4141840    2022-Feb-28

JP

   2002-Mar-14    02-573484    2004-Jul-02    04-519826    2008-Apr-25   
4117196    2022-Mar-14

JP

   2002-Apr-25    02-588121    2004-Sep-16    04-528566    2008-Jan-18   
4067973    2022-Apr-25

JP

   2002-May-10    2002-588729    2005-Apr-07    05-509245    2008-Oct-31   
4208576    2022-May-10

JP

   2002-May-24    02-592686    2004-Sep-02    04-527138    2011-Jan-07   
4657579    2022-May-24

JP

   2002-May-30    2007-320844    2008-Apr-03    2008-78162    2010-Mar-12   
4474457    2022-May-30

JP

   2002-May-30    2003-501242    2005-Apr-14    05-510007    2009-Jul-31   
4351040    2022-May-30

JP

   2002-Jun-05    2003-502812    2004-Nov-11    04-534355    2008-Aug-22   
4173091    2022-Jun-05

JP

   2002-Jul-18    03-514856    2004-Dec-02    04-536433    2008-Jun-13   
4139326    2022-Jul-18

JP

   2002-Jul-29    03-527366    2005-Jan-27    05-502869    2008-Mar-21   
4098237    2022-Jul-29

JP

   2002-Aug-09    03-521671    2005-Jan-06    05-500680    2009-Aug-21   
4360903    2022-Aug-09

JP

   2002-Sep-17    2003-529819    2005-Feb-10    05-504411    2010-May-28   
4518793    2022-Sep-17

JP

   2002-Sep-17    09-29980                2022-Sep-17

JP

   2002-Sep-30    03-535510    2005-Feb-24    05-505940-A    2009-May-29   
4317751    2022-Sep-30

JP

   2002-Oct-16    03-539396    2005-Mar-17    05-507546    2008-Jul-11   
4152885    2022-Oct-16

JP

   2002-Nov-15    03-550561    2005-Apr-28    2005-512334    2009-Aug-07   
4353804    2022-Nov-15

JP

   2002-Nov-29    03-553881    2005-May-12    05-513724    2008-Oct-10   
4198599    2022-Nov-29

JP

   2002-Dec-09    03-557260    2005-May-12    2005-513754    2011-Jan-28   
4672259    2022-Dec-09

JP

   2002-Dec-20    03-557257    2005-May-12    05-513819    2010-Dec-10   
4642355    2022-Dec-20

JP

   2003-Feb-06    03-568937    2005-Jun-16    05-518102    2010-Nov-26   
4633363    2023-Feb-06

JP

   2003-Feb-06    2003-567137    2005-Jun-09    05-517278    2010-Dec-24   
4652691    2023-Feb-06

JP

   2003-May-09    04-504577    2005-Aug-18    05-524960    2009-Jul-24   
4347794    2023-May-09

JP

   2003-Jun-12    04-515363    2005-Oct-13    05-531140    2010-Jul-30   
4558484    2023-Jun-12

 

  Page 13 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

JP

   2003-Aug-28    2004-531526    2005-Dec-08    05-537613    2010-Nov-12   
4625697    2023-Aug-28

JP

   2003-Oct-10    2003-351532    2004-Apr-30    2004-134804    2011-Mar-25   
4707315    2023-Oct-10

JP

   2003-Dec-03    03-404464    2004-Jul-02    04-186159    2010-Sep-17   
4588994    2023-Dec-03

JP

   2003-Dec-11    2004-561862    2006-Mar-30    2006-511082          2023-Dec-11

JP

   2003-Dec-11    04-561838    2006-Mar-30    06-511078    2012-Jan-13   
4901104    2023-Dec-11

JP

   2003-Dec-12    04-561856    2006-Mar-30    06-511081    2011-Sep-09   
4818610    2023-Dec-12

JP

   2003-Dec-18    2004-563472    2006-Apr-13    2006-512883    2010-Mar-19   
4477509    2023-Dec-18

JP

   2004-Apr-22    2006-506559    2006-Nov-09    2006-525664    2012-Mar-30   
4959324    2024-Apr-22

JP

   2004-Apr-22    10-249882                2024-Apr-22

JP

   2004-Apr-22    2006-506560    2006-Nov-09    2006-525634          2024-Apr-22

JP

   2004-Apr-30    2006-506595    2006-Nov-09    2006-525665    2012-Mar-30   
4959325    2024-Apr-30

JP

   2004-Jul-21    2006-520640    2006-Dec-14    2006-528419          2024-Jul-21

JP

   2004-Sep-07    06-525258    2007-Mar-08    2007-505448    2011-Feb-18   
4685016    2024-Sep-07

JP

   2004-Sep-21    06-527545    2007-Mar-22    2007-507069    2011-Jan-14   
4663644    2024-Sep-21

JP

   2004-Nov-05    06-539036    2007-May-10    2007-511903          2024-Nov-05

JP

   2004-Dec-09    04-382425    2005-Aug-18    05-224094    2011-Jul-08   
4778226    2024-Dec-09

JP

   2005-Mar-14    07-504024    2007-Oct-25    07-529872          2025-Mar-14

JP

   2005-Mar-14    11-088313                2025-Mar-14

JP

   2005-Mar-23    07-507874    2007-Nov-15    07-533092    2011-Jul-29   
4792459    2025-Mar-23

JP

   2005-Apr-27    07-512612    2007-Dec-13    2007-536720    2011-Apr-15   
4722126    2025-Apr-27

JP

   2005-May-02    07-512634    2007-Dec-13    07-536722          2025-May-02

JP

   2005-Jun-23    07-518425    2008-Feb-14    08-504654    2011-Jul-15   
4782785    2025-Jun-23

JP

   2005-Jun-28    07-518790    2008-Feb-21    08-505439    2011-Jul-29   
4790710    2025-Jun-28

JP

   2005-Jul-14    07-522092    2008-Mar-13    08-507817          2025-Jul-14

JP

   2005-Sep-19    07-534125          2012-Feb-24    4931819    2025-Sep-19

JP

   2005-Sep-20    07-534133    2008-May-15    2008-516377    2011-May-27   
4751397    2025-Sep-20

JP

   2005-Oct-26    07-538580                2025-Oct-26

JP

   2005-Nov-09    07-542385                2025-Nov-09

JP

   2005-Nov-24    07-542477                2025-Nov-24

JP

   2005-Dec-02    2007-546202               

JP

   2006-Jan-18    07-550928    2008-Jul-24    2008-527667          2026-Jan-18

JP

   2006-Apr-19    08-508358                2026-Apr-19

JP

   2006-May-08    08-554218                2026-May-08

JP

   2006-May-10    08-512970          2011-Aug-26    4808250    2026-May-10

JP

   2006-May-23    2008-513654                2026-May-23

JP

   2006-May-23    2012-020810               

JP

   2006-May-24    08-513004                2026-May-24

JP

   2006-Sep-25    2012-151758               

JP

   2006-Sep-25    08-531873    2009-Jun-04    2009-521777-A          2026-Sep-25

JP

   2006-Oct-02    08-534125    2009-Mar-19    09-512264    2012-Apr-13   
4971338    2026-Oct-02

JP

   2006-Nov-13    08-540755                2026-Nov-13

JP

   2006-Nov-20    08-540774    2009-Apr-23    2009-516895          2026-Nov-20

JP

   2006-Dec-06    08-545175    2009-May-14    09-519489          2026-Dec-06

JP

   2006-Dec-11    08-543993                2026-Dec-11

JP

   2006-Dec-13    08-546734                2026-Dec-13

JP

   2006-Dec-20    08-546051    2009-May-21    02520331-A          2026-Dec-20

JP

   2007-Jan-10    08-550883                2027-Jan-10

JP

   2007-Jan-26    08-551939    2009-Jul-09    09525595-A          2027-Jan-26

JP

   2007-Mar-02    08-558950                2027-Mar-02

JP

   2007-Mar-02    2008-557867                2027-Mar-02

JP

   2007-Apr-20    2009-508558    2009-Oct-01    2009-535833A         
2027-Apr-20

JP

   2007-May-02    2009-508612    2009-Oct-01    2009-536779A         
2027-May-02

JP

   2007-Jun-19    2009-517512                2027-Jun-19

JP

   2007-Jun-20    2009-517521    2009-Dec-03    2009-543280          2027-Jun-20

JP

   2007-Jun-21    09-516049    2009-Nov-26    2009-541929          2027-Jun-21

JP

   2007-Jul-05    09-523375                2027-Jul-05

JP

   2007-Aug-09    09-544826                2027-Aug-09

JP

   2007-Aug-17    09-524056                2027-Aug-17

JP

   2007-Aug-22    09-524853                2027-Aug-22

JP

   2007-Sep-03    09-527254                2027-Sep-03

JP

   2007-Sep-18    09-529809                2027-Sep-18

JP

   2007-Sep-20    09-530979                2027-Sep-20

JP

   2007-Sep-20    09-530978                2027-Sep-20

JP

   2007-Sep-20    09-530977                2027-Sep-20

JP

   2007-Sep-20    09-528563                2027-Sep-20

JP

   2007-Oct-11    09-531966                2027-Oct-11

JP

   2007-Oct-19    09-533388                2027-Oct-19

 

  Page 14 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

JP

   2007-Oct-31    09-533629                2027-Oct-31

JP

   2007-Nov-06    09-535848                2027-Nov-06

JP

   2007-Nov-09    09-536318                2027-Nov-09

JP

   2007-Nov-27    09-538825                2027-Nov-27

JP

   2007-Nov-27    09-538417                2027-Nov-27

JP

   2007-Dec-05    09-540909                2027-Dec-05

JP

   2007-Dec-07    09-539865                2027-Dec-07

JP

   2007-Dec-11    09-539580                2027-Dec-11

JP

   2007-Dec-11    09-539581                2027-Dec-11

JP

   2007-Dec-12    09-540561                2027-Dec-12

JP

   2008-Mar-31    10-501631                2028-Mar-31

JP

   2008-Apr-04    10-501646                2028-Apr-04

JP

   2008-Apr-15    10-503645                2028-Apr-15

JP

   2008-Apr-21    10-504932                2028-Apr-21

JP

   2008-Apr-23    10-504945                2028-Apr-23

JP

   2008-Apr-28    10-504964                2028-Apr-28

JP

   2008-Apr-30    2010-507530                2028-Apr-30

JP

   2008-May-02    2010-507545                2028-May-02

JP

   2008-May-09    10-508013                2028-May-09

JP

   2008-May-30    10-510926          2011-Oct-28    4850969    2028-May-30

JP

   2008-Jun-09    10-511758                2028-Jun-09

JP

   2008-Jun-23    10-514203                2028-Jun-23

JP

   2008-Jun-30    10-514221                2028-Jun-30

JP

   2008-Jul-21    10-517525                2028-Jul-21

JP

   2008-Aug-14    10-520668                2028-Aug-14

JP

   2008-Nov-24    10-535490                2028-Nov-24

JP

   2008-Dec-02    10-536566                2028-Dec-02

JP

   2008-Dec-02    10-536567                2028-Dec-02

JP

   2008-Dec-16    10-539006                2028-Dec-16

JP

   2008-Dec-22    2010-539035                2028-Dec-22

JP

   2008-Dec-29    2010-540211                2028-Dec-29

KR

   1998-Jan-22    98-707511    2000-Nov-06    10-2000-0064753    2005-Feb-03   
0471705    2018-Jan-22

KR

   1999-Sep-08    10-2000-7005688          2007-Nov-08    10-0776837   
2019-Sep-08

KR

   1999-Sep-17    10-2000-7005691          2007-Mar-26    10-0702273   
2019-Sep-17

KR

   2001-Jan-08    2001-7012370          2007-Jun-28    10-0735943    2021-Jan-08

KR

   2001-Dec-12    10-2002-7011159          2008-Feb-13    10-0805396   
2021-Dec-12

KR

   2002-Mar-19    10-2002-7016146          2008-May-26    10-0834185   
2022-Mar-19

KR

   2002-Apr-25    10-2003-7000231          2008-Oct-17    10-0865222   
2022-Apr-25

KR

   2002-May-14    10-2002-7006159          2007-Dec-14    10-0788062   
2021-Sep-05

KR

   2002-Jun-07    10-2003-7001707          2008-May-19    10-0832161   
2022-Jun-07

KR

   2002-Jun-21    10-2003-7002792          2009-Jul-24    10-0910128   
2022-Jun-21

KR

   2002-Jul-23    10-2003-7004098          2009-Sep-01    10-0916178   
2022-Jul-23

KR

   2002-Nov-29    10-2004-7009711          2011-Jan-24    10-1011662   
2022-Nov-29

KR

   2002-Dec-20    10-2004-7010172          2010-Apr-28    10-0956305   
2022-Dec-20

KR

   2003-Feb-06    10-2004-7012496          2010-May-25    10-0960825   
2023-Feb-06

KR

   2003-Jun-12    10-2004-7020971          2010-Jun-21    10-0966514   
2023-Jun-12

KR

   2003-Dec-03    10-2003-0087088          2010-Nov-11    10-0994952   
2023-Dec-03

KR

   2003-Dec-11    10-2005-7011572          2010-Sep-08    10-0982167   
2023-Dec-11

KR

   2003-Dec-11    10-2005-7011369          2010-Aug-19    10-0978019   
2023-Dec-11

KR

   2003-Dec-18    10-2011-7011987               

KR

   2003-Dec-18    10-2005-7011977                2023-Dec-18

KR

   2003-Dec-18    10-2005-7011980          2011-Mar-21    10-1025176   
2023-Dec-18

KR

   2004-Apr-30    10-2005-7020971                2024-Apr-30

KR

   2004-Nov-05    10-2006-7009277                2024-Nov-05

KR

   2004-Dec-09    10-2004-103566          2011-Nov-07    10-1083083   
2024-Dec-09

KR

   2005-Mar-14    10-2006-7021272                2025-Mar-14

KR

   2005-Apr-27    10-2006-7025486                2025-Apr-27

KR

   2005-May-02    10-2006-7025609                2025-May-02

KR

   2005-Sep-19    10-2007-7009712          2012-May-11    10-1147342   
2025-Sep-19

KR

   2005-Nov-24    10-2007-7014805                2025-Nov-24

KR

   2006-Apr-19    10-2007-7027589                2026-Apr-19

KR

   2006-May-08    10-2008-7022053                2026-May-08

KR

   2006-May-10    10-2007-7030185                2026-May-10

KR

   2006-May-23    10-2007-7029980                2026-May-23

KR

   2006-May-24    10-2007-7030347                2026-May-24

KR

   2006-Sep-25    10-2008-7010046                2026-Sep-25

KR

   2006-Nov-20    10-2008-7015070                2026-Nov-20

 

  Page 15 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

KR

   2006-Dec-06    10-2008-7017076                2026-Dec-06

KR

   2006-Dec-11    10-2008-7016877                2026-Dec-11

KR

   2006-Dec-20    10-2008-7016959                2026-Dec-20

KR

   2007-Jan-10    10-2008-7020167                2027-Jan-10

KR

   2007-Jan-26    10-2008-7021117                2027-Jan-26

KR

   2007-Apr-20    10-2008-7029364                2027-Apr-20

KR

   2007-May-02    10-2008-7030125                2027-May-02

KR

   2007-Jun-20    10-2009-7002014                2027-Jun-20

KR

   2007-Jun-21    10-2009-7001463                2027-Jun-21

KR

   2007-Aug-09    10-2009-7016344                2027-Aug-09

KR

   2007-Aug-17    10-2009-7005417                2027-Aug-17

KR

   2007-Aug-22    10-2009-7005632                2027-Aug-22

KR

   2007-Sep-20    10-2009-7009232                2027-Sep-20

KR

   2007-Sep-20    10-2009-7009353                2027-Sep-20

KR

   2007-Sep-20    10-2009-7009080                2027-Sep-20

KR

   2007-Sep-20    10-2009-7007947                2027-Sep-20

KR

   2007-Oct-11    10-2009-7010027                2027-Oct-11

KR

   2007-Oct-19    10-2009-7010127                2027-Oct-19

KR

   2007-Oct-31    10-2009-7011106                2027-Oct-31

KR

   2007-Nov-09    10-2009-7011892                2027-Nov-09

KR

   2007-Nov-27    10-2009-7013310                2027-Nov-27

KR

   2007-Dec-11    10-2009-7014358                2027-Dec-11

KR

   2007-Dec-11    10-2009-7014433                2027-Dec-11

KR

   2007-Dec-12    10-2009-7014503                2027-Dec-12

KR

   2008-Apr-15    10-2009-702477                2028-Apr-15

KR

   2008-Apr-23    10-2009-7024700                2028-Apr-23

KR

   2008-Apr-28    10-2009-7025193                2028-Apr-28

KR

   2008-May-02    10-2009-7025447                2028-May-02

KR

   2008-May-09    10-2009-7026170                2028-May-09

KR

   2008-Jul-21    10-2010-7003857                2028-Jul-21

KR

   2008-Dec-02    10-2010-7015021                2028-Dec-02

KR

   2008-Dec-02    10-2010-7014991                2028-Dec-02

KR

   2008-Dec-22    10-2010-7016494                2028-Dec-22

KR

   2008-Dec-29    10-2010-7017189                2028-Dec-29

MX

   2007-Sep-20    A/2009/003541          2011-Aug-04    288977    2027-Sep-20

MX

   2007-Oct-11    2009/003898          2012-May-21    299363    2027-Oct-11

MX

   2007-Oct-31    MX/A/09/004521          2011-Apr-04    285403    2027-Oct-30

MX

   2007-Nov-27    MX/A/09/005600                2027-Nov-27

MX

   2007-Dec-07    2009/005915          2011-Aug-15    289327    2027-Dec-07

MX

   2009-Mar-18    2009/002916          2011-Apr-04    285404    2029-Mar-18

MY

   2002-Jun-28    PI20022452          2007-Aug-30    MY-131472-A    2022-Aug-30

MY

   2006-May-23    PI20062381               

NL

   1998-Jan-22    98900141.7    1999-Jan-13    0890059-A1    2004-Jun-23   
0890059    2018-Jan-22

NL

   1999-Sep-03    99943116.6          2003-Nov-05    1110198    2019-Sep-03

NL

   1999-Sep-17    99948820.8          2008-Jan-16    1046196    2019-Sep-17

NL

   2000-Jul-14    00950360.8    2002-Jul-24    1224845    2005-Nov-02    1224845
   2020-Jul-14

NL

   2000-Jul-14    05077467.8          2009-May-06    1624728    2020-Jul-14

NL

   2000-Nov-20    00980578.9    2002-Aug-28    1234140    2005-Aug-10    1234140
   2020-Nov-20

NL

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

NL

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

NL

   2001-Aug-14    01203099.5          2009-Oct-14    1182396    2021-Aug-14

NL

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

NL

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

NL

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

NL

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

NL

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

NL

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

NL

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

NL

   2007-Apr-20    07735597.2    2009-Jan-21    2016804-A    2011-Jun-29   
2016804    2027-Apr-20

NL

   2007-Sep-20    07826476.9          2011-Mar-02    2074866    2027-Sep-20

NL

   2007-Nov-06    07826984.2          2010-Jul-28    2082620    2027-Nov-06

NL

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

NL

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

NL

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

NO

   2007-Jun-19    20090389                2027-Jun-01

NO

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

PL

   2005-Nov-09    05809900.3          2011-Feb-09    1815536    2025-Nov-09

 

  Page 16 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

PL

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

PL

   2006-Dec-13    06842469.6    2008-Sep-10    1966624    2011-Jun-29    1966624
   2026-Dec-13

PL

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

PL

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

PL

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

PT

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

PT

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

PT

   2002-Jun-21    02738518.6    2009-Mar-12    20090312    2008-Dec-10   
1405551    2022-Jun-21

PT

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

RU

   2006-Nov-13    2008124163    2009-Dec-27    2008124163-A    2011-Aug-20   
2426939    2026-Nov-13

RU

   2006-Dec-20    2008129778    2010-Jan-27    2008129778-A    2011-Aug-20   
2427109    2026-Dec-20

RU

   2007-Mar-02    2008139417    2010-Apr-20    NO. 11    2011-Aug-27    2427954
   2027-Mar-02

RU

   2007-Apr-20    2008147407    2010-Jun-10    2008147407    2011-May-27   
2420043    2027-Apr-20

RU

   2007-Aug-09    2009129947    2011-Feb-10    2009129947          2027-Aug-09

RU

   2007-Aug-17    2009109424    2010-Oct-27    2009109424-A    2012-Apr-27   
2449212    2027-Aug-17

RU

   2007-Aug-22    2009110170    2010-Sep-27    27          2027-Aug-22

RU

   2007-Sep-18    2009115864    2011-Nov-10    2009115864A    2011-Dec-20   
2437184    2027-Sep-18

RU

   2007-Sep-20    2009117249          2011-Apr-10    2416179    2027-Sep-20

RU

   2007-Sep-20    2009117251    2010-Nov-20    NO.32    2011-Aug-27    2427983
   2027-Sep-20

RU

   2007-Sep-20    2009117223    2010-Nov-20    2009117223-A    2011-Sep-10   
2428822    2027-Sep-20

RU

   2007-Sep-20    2009114716    2010-Oct-27    2009114716-A    2012-Apr-10   
2447624    2027-Sep-20

RU

   2007-Oct-19    2009118599                2027-Oct-19

RU

   2007-Oct-31    2009120477    2010-Dec-10    NO.34          2027-Oct-31

RU

   2007-Nov-09    2009122178    2010-Dec-20    2009122178-A          2027-Nov-09

RU

   2007-Nov-27    2009124921    2011-Jan-10    2009124921          2027-Nov-27

RU

   2007-Nov-27    2009124435    2011-Jan-10    2009124435-A    2012-Mar-27   
2446348    2027-Nov-27

RU

   2007-Dec-11    2009126539    2011-Jan-20    2009126539          2027-Dec-11

RU

   2007-Dec-11    2009126538    2011-Jan-20    2009126538-A    2012-Jun-10   
2453078    2027-Dec-11

RU

   2007-Dec-12    2009126568    2011-Aug-25    2009126568-A          2027-Dec-12

RU

   2008-Mar-31    2009140317    2011-May-10    2009140317-A          2028-Mar-31

RU

   2008-Apr-04    2009140774    2011-May-10    2009140774          2028-Apr-04

RU

   2008-Apr-30    2009145107    2011-Jun-20    2009145107-A          2028-Apr-30

RU

   2008-May-02    2009145081    2011-Jun-20    2009145081-A          2028-May-02

RU

   2008-Dec-02    2010128104    2012-Jan-20    2010128104 A          2028-Dec-02

RU

   2008-Dec-02    2010128098    2012-Jan-20    2010128098-A          2028-Dec-02

RU

   2008-Dec-16    2010129425    2012-Jan-27    2010129425-A          2028-Dec-16

RU

   2008-Dec-22    2010130662    2012-Jan-27    2010130662-A          2028-Dec-22

RU

   2008-Dec-29    201032148    2012-Feb-10    2010132148 A          2028-Dec-29

SE

   1998-Aug-26    98944539.0          2002-Aug-07    1016062    2018-Aug-26

SE

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

SE

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07    1887836
   2021-Apr-24

SE

   2001-Oct-25    01997118.3          2009-Jun-17    1337784    2021-Oct-25

SE

   2002-Jun-21    02738518.6          2008-Dec-10    1405551    2022-Jun-21

SE

   2003-May-09    03736588.9          2008-Dec-03    1502483    2023-May-09

SE

   2003-Aug-28    03791823.2          2010-Jan-13    1535495    2023-Aug-28

SE

   2005-Jul-14    05763182.2    2007-Apr-11    1772044-A          2025-Jul-14

SE

   2006-May-24    06765708.0          2009-Mar-18    1889519    2026-May-24

SE

   2007-Nov-27    07862228.9          2011-Mar-02    2089656    2027-Nov-27

SE

   2008-Apr-04    08737714.9          2010-Oct-06    2135005    2028-Apr-04

SE

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06   
2232951    2028-Dec-02

TR

   2001-Apr-24    03028671.0          2010-Apr-14    1422975    2021-Apr-24

TR

   2001-Apr-24    07075990.7    2008-Feb-13    1887836    2012-Mar-07   
TR 2012 05504 T4    2021-Apr-24

TR

   2003-May-09    03736588.9          2008-Dec-03    2009/01179    2023-May-09

TR

   2007-Dec-07    07849372.3    2009-Sep-23    2103190-A          2027-Dec-07

TR

   2008-Mar-31    08737675.2    2010-Jan-13    2143303-A    2012-Aug-08   
2143303    2028-Mar-31

TR

   2008-Jun-23    08763422.6    2010-Mar-17    2163132-A          2028-Jun-23

TR

   2008-Dec-02    08857778.8    2010-Sep-29    2232951-A    2011-Jul-06    TR
2011 09543 T4    2028-Dec-02

TW

   1997-Jun-26    86108962    1998-Apr-21    330233    1998-Aug-01    093750   
2017-Jun-25

TW

   1997-Oct-28    86115967    2000-Mar-11    384583    2000-Mar-11    112395   
2017-Oct-27

TW

   2000-Oct-12    089217682    2002-Oct-01    505352    2003-Feb-11    UM-194837
   2012-Oct-11

TW

   2001-Mar-07    090105228    2006-Dec-21    I-269514    2006-Dec-21   
I-269514    2021-Mar-06

TW

   2001-Nov-02    090127304    2002-Dec-01    512548    2003-Apr-03    NI-167363
   2021-Nov-01

TW

   2002-Jan-28    091101387    2003-Jun-01    535455    2003-Sep-22    NI-178628
   2022-Jan-27

TW

   2002-Mar-25    091105724    2007-Oct-21    I288910    2007-Oct-21    I288910
   2022-Mar-24

TW

   2002-Jun-18    091113240    2003-Oct-11    557587    2004-Feb-05    187949   
2022-Jun-17

TW

   2002-Sep-05    091120295    2005-Feb-11    I227778    2005-Feb-11    I227778
   2022-Sep-04

TW

   2002-Oct-02    091122749    2005-Jan-01    I226208    2005-Jan-01    I226208
   2022-Oct-01

 

  Page 17 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.   Grant Date   
Grant No.    Expiry Date

TW

   2002-Oct-14    091116352    2007-Nov-01    I289339   2007-Nov-01    I289339
   2022-Oct-13

TW

   2002-Dec-20    091136808    2003-Sep-01    I284002   2007-Jul-11    I284002
   2022-Dec-19

TW

   2003-Feb-11    092102751    2003-Sep-01    I279764   2007-Apr-21    I279764
   2023-Feb-10

TW

   2003-Oct-09    092128124    2004-Sep-01    200416643-A   2012-Feb-21   
I358688    2023-Oct-09

TW

   2003-Dec-16    092135551    2004-Dec-16    200428896         2023-Dec-16

TW

   2003-Dec-17    092135784    2004-Nov-01    200423433   2011-Jun-11    I343658
   2023-Dec-17

TW

   2003-Dec-23    092136559    2004-Nov-01    200423021         2023-Dec-23

TW

   2004-May-04    093112540    2005-Feb-16    200507300   2011-Sep-21    I349376
   2024-May-04

TW

   2004-May-05    093112693    2005-Feb-01    200505059         2024-May-05

TW

   2004-Sep-06    093126823    2005-Apr-16    I329724   2010-Sep-01    I329724
   2024-Sep-06

TW

   2004-Nov-10    093134369    2005-Jul-01    200521954         2024-Nov-10

TW

   2004-Dec-09    093138177    2005-Dec-16    200541197-A   2012-Jun-01   
I365589    2024-Dec-09

TW

   2005-Sep-26    094133269    2006-Jun-01    200617322-A   2011-Aug-21   
I347421    2025-Sep-26

TW

   2005-Nov-15    094140158    2007-Feb-01    200701514         2025-Nov-15

TW

   2005-Nov-25    094141604    2006-Sep-16    200633593-A         2025-Nov-25

TW

   2006-Apr-25    095114717    2007-Jan-16    200704282-A         2026-Apr-25

TW

   2006-May-22    095118135    2007-Feb-01    200704967-A         2026-May-22

TW

   2006-May-22    095118163    2007-Jan-16    20073206         2026-May-22

TW

   2006-Sep-22    095135135    2007-Dec-16    200745482-A         2026-Sep-22

TW

   2006-Nov-21    095143025    2008-Jan-16    200804917-A         2026-Nov-21

TW

   2006-Dec-08    095146251    2007-Aug-16    200730768-A         2026-Dec-08

TW

   2006-Dec-12    095146499    2007-Oct-01    200735930-A         2026-Dec-12

TW

   2007-Jan-16    096101623    2007-Dec-16    200746901-A         2027-Jan-16

TW

   2007-Jan-29    096103240    2008-Jan-01    200803618-A         2027-Jan-29

TW

   2007-Apr-27    096115127    2008-Jan-01    200803605-A         2027-Apr-27

TW

   2007-Jun-22    096122541    2008-Feb-16    200810610-A         2027-Jun-22

TW

   2007-Jul-04    096124329    2008-Jun-01    200824499-A         2027-Jul-04

TW

   2007-Aug-06    096128882    2008-Aug-16    200834137A         2027-Aug-06

TW

   2007-Sep-26    096135772    2008-Jun-01    200823438         2027-Sep-26

TW

   2007-Oct-03    096137104    2008-Sep-01    200836585-A         2027-Oct-03

TW

   2007-Oct-03    096137124    2008-Sep-16    200838351-A         2027-Oct-03

TW

   2007-Oct-03    096137085    2008-Nov-16    200845807*A         2027-Oct-03

TW

   2007-Nov-07    096142100    2008-Sep-01    200836586-A         2027-Nov-07

TW

   2007-Dec-05    096146364    2008-Oct-16    200841767-A         2027-Dec-05

TW

   2008-Apr-24    097115122    2009-Mar-16    200913786-A         2028-Apr-24

TW

   2008-Apr-30    097116009    2009-Mar-16    200913780-A         2028-Apr-30

TW

   2008-May-13    097117601    2009-Feb-01    200905543-A         2028-May-13

TW

   2008-Jun-24    097123569    2009-May-01    200920172-A         2028-Jun-24

TW

   2008-Jun-30    097124610    2009-May-16    200922370-A         2028-Jun-30

TW

   2008-Jul-21    097127685    2009-Apr-16    200916687-A         2028-Jul-21

TW

   2008-Nov-27    097146017    2009-Jul-16    200932037-A         2028-Nov-27

US

   1996-Sep-03    08/707274         1999-Jun-01    5909429    2016-Sep-03

US

   1997-Aug-26    08/920156         2000-Jan-18    6016038    2017-Aug-26

US

   1997-Oct-14    08/943310         1999-Sep-07    5947587    2017-Oct-14

US

   1998-Jan-23    09/012319         2001-Jun-26    6250774    2018-Jan-23

US

   1998-Jul-28    09/493119         2004-Sep-28    6796680    2018-Jul-28

US

   1998-Aug-03    09/128147         2000-Jan-11    6013988    2018-Aug-03

US

   1998-Aug-03    09/128148         2000-Jul-25    6094014    2018-Aug-03

US

   1998-Dec-17    09/213537         2001-Sep-18    6292901    2017-Aug-26

US

   1998-Dec-17    09/213189         2002-Oct-01    6459919    2017-Aug-26

US

   1998-Dec-17    09/213659         2001-Apr-03    6211626    2017-Aug-26

US

   1998-Dec-17    09/215624         2003-Mar-04    6528954    2017-Aug-26

US

   1998-Dec-17    09/213548         2000-Dec-26    6166496    2018-Dec-17

US

   1998-Dec-17    09/213581         2006-May-02    7038398    2017-Aug-26

US

   1998-Dec-17    09/213540    2001-Oct-11    2001-0028227-A1   2004-Apr-13   
6720745    2017-Aug-26

US

   1998-Dec-18    09/216262         2000-Oct-03    6127783    2018-Dec-18

US

   1999-Jun-15    09/333739    2003-Apr-24    2003-0076281-A1   2008-Apr-01   
7352339    2017-Dec-25

US

   1999-Jun-29    09/342828         2000-Nov-14    6147458    2019-Jun-29

US

   1999-Aug-10    09/371374         2002-Jan-22    6340864    2019-Aug-10

US

   1999-Sep-03    09/786457         2004-Jan-13    6676284    2019-Sep-03

US

   1999-Sep-15    09/396561         2001-May-22    6234645    2019-Sep-15

US

   1999-Sep-24    09/406284         2001-May-22    6234648    2019-Sep-24

US

   1999-Sep-24    09/856806         2003-Aug-26    6609813    2019-Nov-24

US

   1999-Sep-27    09/406648         2000-Dec-05    6157093    2019-Sep-27

US

   1999-Oct-22    09/425770         2000-Nov-21    6150774    2017-Aug-26

US

   1999-Nov-01    09/431583         2001-Jun-19    6249088    2019-Nov-01

US

   1999-Nov-01    09/431585         2001-Mar-13    6201353    2019-Nov-01

 

  Page 18 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

US

   1999-Nov-01    09/431584          2001-Feb-27    6194839    2019-Nov-01

US

   1999-Dec-02    09/453420          2003-Feb-04    6513949    2019-Dec-02

US

   2000-Jul-06    09/610717          2001-Oct-16    6304464    2020-Jul-06

US

   2000-Jul-14    09/616214          2006-Nov-21    7139617    2023-Jan-05

US

   2000-Jul-27    09/626905          2002-Jan-22    6340868    2017-Aug-26

US

   2000-Sep-15    09/663050          2002-Sep-03    6445139    2018-Dec-18

US

   2000-Sep-25    09/669121          2004-Oct-19    6806659    2017-Aug-26

US

   2000-Nov-15    09/713185          2003-Jan-14    6507158    2021-Feb-18

US

   2000-Nov-20    09/716819          2006-Mar-21    7014336    2020-Nov-20

US

   2000-Dec-07    09/732197          2002-Aug-27    6441558    2020-Dec-07

US

   2000-Dec-27    09/749154          2002-Dec-17    6495964    2019-Feb-05

US

   2000-Dec-27    09/749170          2002-Jun-25    6411046    2020-Dec-27

US

   2001-Jan-31    09/773159          2003-Jun-17    6580309    2021-Jan-31

US

   2001-Mar-08    09/802104    2002-Sep-12    2002-0126020-A1    2004-Dec-14   
6831569    2022-Jul-10

US

   2001-Mar-13    09/805368    2002-Apr-25    2002-0048169 A1    2007-Mar-06   
7186003    2018-May-04

US

   2001-Mar-13    09/805590    2002-Jun-13    2002-0070688-A1    2006-Jun-20   
7064498    2017-Aug-26

US

   2001-Mar-16    09/810142    2002-Oct-10    2002-0145041-A1    2003-Jan-28   
6510995    2021-Mar-16

US

   2001-Mar-19    09/811984          2002-May-07    6384545    2021-Mar-19

US

   2001-Mar-22    09/815418    2002-Apr-25    2002-0047646-A1    2003-Jun-10   
6577080    2017-Aug-26

US

   2001-Mar-29    09/820517    2002-Nov-21    2002-0171373-A1    2003-Jan-14   
6507159    2021-Jun-21

US

   2001-May-08    09/851099    2003-Jan-16    2003-0011832-A1    2006-Jan-31   
6992803    2023-Sep-27

US

   2001-May-25    09/865895    2002-Nov-28    2002-0176262-A1    2003-Jun-10   
6577512    2021-May-25

US

   2001-May-30    09/870418    2002-Jun-20    2002-0078221-A1    2008-Apr-01   
7353071    2023-Jul-10

US

   2001-May-30    09/870193    2002-Apr-25    2002-0047628-A1    2003-Aug-19   
6608453    2017-Aug-26

US

   2001-Jun-07    09/876661    2003-Feb-13    2003-0030808-A1    2004-May-25   
6741351    2021-Jun-07

US

   2001-Jun-21    09/886958    2002-Mar-28    2002-0038157-A1    2007-Jun-05   
7228190    2023-Nov-08

US

   2001-Jul-02    09/897329    2003-Jan-02    2003-0001521-A1    2003-Oct-28   
6639368    2021-Jul-12

US

   2001-Jul-26    09/917294    2002-Apr-18    2002-0044066-A1    2006-Apr-18   
7031920    2019-Sep-22

US

   2001-Jul-26    09/915700    2003-Jan-30    2003-0020415-A1    2003-Sep-09   
6617795    2021-Jul-26

US

   2001-Aug-03    09/922211    2003-Feb-06    2003-0025120-A1    2003-Sep-16   
6621235    2022-Jan-01

US

   2001-Aug-15    09/930735    2003-Feb-20    2003-0034742-A1    2004-May-11   
6734639    2021-Aug-16

US

   2001-Aug-20    09/933557    2002-Apr-18    2002-0044456-A1    2003-May-13   
6561690    2021-Aug-20

US

   2001-Sep-06    09/948209    2002-Apr-25    2002-0048177-A1    2003-Oct-21   
6636003    2021-Sep-06

US

   2001-Oct-04    09/971367    2002-May-16    2002-0057061-A1    2004-Sep-07   
6788011    2017-Aug-26

US

   2001-Oct-05    09/972111    2003-Apr-10    2003-0066945-A1    2003-Jul-22   
6596977    2021-Nov-29

US

   2001-Oct-22    10/083329    2003-Apr-24    2003-0076056-A1    2003-Oct-07   
6630801    2021-Oct-22

US

   2001-Oct-25    10/045629    2002-Nov-21    2002-0171378-A1    2005-Nov-22   
6967448    2022-Nov-22

US

   2001-Dec-05    10/012000    2003-Jun-05    2003-0102819-A1    2003-Jul-01   
6586890    2021-Dec-05

US

   2001-Dec-19    10/024737          2003-Apr-22    6552495    2021-Dec-19

US

   2001-Dec-21    10/028140    2003-Jun-26    2003-0117591-A1    2005-Aug-23   
6932477    2021-Dec-21

US

   2001-Dec-27    10/029831    2003-Jul-03    2003-0122507-A1    2004-Apr-20   
6724159    2021-Dec-27

US

   2001-Dec-28    10/037490    2003-Jul-03    2003-0122502-A1    2005-Feb-08   
6853150    2021-Dec-28

US

   2002-Feb-19    10/078221    2002-Oct-10    2002-0145394-A1    2007-Jan-09   
7161556    2022-Oct-28

US

   2002-May-10    10/143549    2002-Dec-26    2002-0195975-A1    2004-Oct-05   
6801003    2017-Aug-26

US

   2002-May-30    10/159593    2003-Jan-16    2003-0011538-A1    2007-May-22   
7221104    2019-May-28

US

   2002-May-30    10/158579    2003-Mar-27    2003-0057886-A1    2004-Aug-17   
6777891    2017-Aug-28

US

   2002-Jun-05    10/163164    2004-Dec-28    2004-0212320-A1    2007-Jun-12   
7231060    2020-Jun-28

US

   2002-Jun-05    10/163085    2003-Feb-06    2003-0028260-A1    2007-Jun-19   
7233831    2022-Jun-30

US

   2002-Jun-13    10/171463    2003-Mar-27    2003-0057887-A1    2007-Jul-10   
7242152    2017-Sep-04

US

   2002-Jun-17    10/174499    2003-Mar-27    2003-0057890-A1    2005-Dec-13   
6975079    2018-Dec-25

US

   2002-Jun-25    10/179352    2003-Dec-25    2003-0234342-A1    2006-Feb-14   
6998594    2022-Aug-03

US

   2002-Jul-18    10/483862          2005-Dec-06    6972525    2022-Jul-30

US

   2002-Jul-18    10/483861    2004-Sep-16    2004-0178749-A1    2005-Jul-26   
6922022    2022-Jul-18

US

   2002-Jul-29    10/489044    2004-Dec-16    2004-0251404-A1    2008-Jan-29   
7323676    2022-Oct-02

US

   2002-Sep-17    10/245788    2003-Jul-17    2003-0133292-A1         

US

   2002-Sep-17    10/245786    2003-Jul-24    2003-0137258-A1    2005-Nov-15   
6965205    2017-Aug-26

US

   2002-Sep-26    10/255565    2003-May-29    2003-0100837-A1    2007-Dec-11   
7308296    2017-Nov-06

US

   2002-Nov-19    10/299870          2004-Jul-13    6762562    2022-Nov-19

US

   2002-Nov-22    10/302315    2003-Apr-10    2003-0067773-A1    2004-Feb-17   
6692136    2019-Dec-02

US

   2002-Dec-19    10/323445    2003-May-08    2003-0085749-A1    2006-Jul-04   
7071762    2021-Jan-31

US

   2003-Feb-06    10/504139    2005-Apr-28    2005-0088209-A1    2008-Dec-09   
7463070    2024-Jan-18

US

   2003-Feb-06    10/360594    2004-Aug-19    2004-0160199-A1    2007-Apr-10   
7202613    2017-Aug-26

US

   2003-Apr-22    10/420506    2004-Feb-19    2004-0032226-A1    2005-Nov-29   
6969954    2021-Aug-07

US

   2003-May-09    10/435687    2004-Oct-28    2004-0212321-A1    2006-May-02   
7038399    2017-Dec-22

US

   2003-Aug-28    10/650476    2004-May-13    2004-0090787-A1    2007-Apr-17   
7204622    2024-Jan-09

US

   2003-Oct-03    10/678971    2004-Jul-08    2004-0130909-A1    2007-Nov-27   
7300192    2017-Aug-27

US

   2003-Oct-09    10/684066          2005-Aug-16    6930452    2023-Oct-09

 

  Page 19 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

US

   2003-Oct-30    10/698019    2004-Aug-12    2004-0155609-A1    2006-Nov-07   
7132804    2018-Mar-07

US

   2003-Nov-04    10/701132    2004-May-13    2004-0090191-A1    2007-Jan-09   
7161311    2017-Aug-26

US

   2003-Nov-10    10/705643    2004-Jun-03    2004-0105261-A1    2008-Jun-17   
7387405    2017-Aug-26

US

   2003-Nov-11    10/536260    2006-Jul-06    2006-0146528-A1    2008-Jan-01   
7314289    2024-May-07

US

   2003-Dec-02    10/726854          2006-Apr-18    7030572    2024-Mar-19

US

   2003-Dec-11    10/539981          2007-Aug-28    7262559    2024-Jan-15

US

   2003-Dec-12    10/539980    2006-Mar-23    2006-0061288-A1    2008-Oct-07   
7432668    2024-May-06

US

   2003-Dec-18    10/540671    2006-Apr-20    2006-0082397-A1    2008-Oct-28   
7443209    2025-Oct-17

US

   2004-Jan-12    10/755156          2006-Oct-10    7118248    2020-Feb-28

US

   2004-Feb-27    10/789062    2004-Oct-28    2004-0212323-A1    2005-Aug-23   
6933685    2021-Dec-27

US

   2004-Mar-18    10/803540    2004-Dec-23    2004-0257007-A1    2007-Feb-20   
7180252    2018-Nov-03

US

   2004-Mar-26    10/810481    2004-Sep-16    2004-0178751-A1    2007-Sep-25   
7274160    2017-Sep-28

US

   2004-Apr-12    10/822579          2005-Feb-08    6853151    2022-Nov-19

US

   2004-Apr-21    10/828933    2005-Jun-02    2005-0116667-A1    2008-Apr-15   
7358929    2019-Mar-10

US

   2004-Apr-22    10/555677    2006-Oct-19    2006-0232219-A1    2011-Mar-22   
7911151    2026-Sep-09

US

   2004-Apr-22    10/555678    2006-Dec-28    2006-0290710-A1    2008-Apr-15   
7358961    2024-Sep-17

US

   2004-Apr-30    10/555680    2006-Nov-30    2006-0267514-A1    2009-Mar-31   
7511436    2025-Apr-19

US

   2004-May-05    10/839765    2005-Jun-16    2005-0128751-A1    2007-Feb-20   
7178941    2024-May-05

US

   2004-May-10    10/842257    2004-Dec-02    2004-0240890-A1    2007-Aug-07   
7253566    2018-Jun-06

US

   2004-May-14    10/846775    2004-Oct-28    2004-0212993-A1    2008-Sep-23   
7427840    2017-Aug-26

US

   2004-Jul-21    10/897309    2005-Mar-24    2005/0063063    2007-Aug-14   
7255458    2024-Jul-21

US

   2004-Jul-22    10/897990    2005-Mar-24    2005/0062446    2006-Nov-28   
7140752    2024-Aug-06

US

   2004-Aug-11    10/915947    2005-Feb-17    2005-0035728-A1    2008-Nov-11   
7449847    2020-Jan-17

US

   2004-Aug-11    10/916018    2005-Mar-24    2005-0062440-A1    2006-Nov-14   
7135824    2017-Sep-29

US

   2004-Aug-31    10/930345    2005-Feb-10    2005-0030744-A1    2007-Aug-14   
7255457    2021-Mar-17

US

   2004-Sep-07    10/570866    2007-Jan-11    2007-0007898-A1    2009-Apr-21   
7521872    2025-Feb-09

US

   2004-Sep-21    10/572846    2006-Dec-28    2006-0291199-A1    2010-May-11   
7714521    2027-Sep-12

US

   2004-Sep-30    10/954334    2005-Mar-03    2005-0047134-A1    2010-Dec-07   
7845823    2021-Feb-09

US

   2004-Oct-04    10/958168    2006-Jul-13    2006-0152172-A9         

US

   2004-Nov-03    10/980024    2005-Mar-24    2005-0063194-A1    2009-Apr-28   
7525254    2019-Jun-21

US

   2004-Nov-05    10/578650    2007-Apr-12    2007-0080652-A1    2009-Aug-11   
7573729    2025-Jan-05

US

   2004-Nov-16    10/990090    2005-Jul-14    2005-0151489-A1    2008-Nov-18   
7453217    2018-Jun-23

US

   2004-Nov-22    10/995038    2005-Nov-10    2005-0248299-A1    2009-Mar-03   
7502034    2024-Nov-22

US

   2004-Dec-09    11/010015    2005-Aug-04    2005-0168199    2007-Apr-10   
7202641    2025-Oct-28

US

   2005-Jan-28    11/046176    2005-Sep-22    2005/0207166    2007-Sep-11   
7267461    2025-Sep-21

US

   2005-Feb-07    11/052328          2006-Jun-27    7067992    2022-Nov-19

US

   2005-Feb-22    11/064069    2006-Jan-26    2006-0016960-A1    2009-Jan-27   
7482565    2020-Dec-25

US

   2005-Mar-02    11/070870    2005-Dec-15    2005-0275626-A1         

US

   2005-Mar-08    11/076461    2005-Oct-27    2005-0236998-A1         

US

   2005-Mar-14    11/079461    2005-Sep-29    2005-0213352-A1    2008-Dec-02   
7459864    2025-Mar-14

US

   2005-Mar-14    11/079904    2005-Sep-29    2005-0213353-A1    2009-Jul-07   
7557521    2025-Sep-23

US

   2005-Mar-14    11/079450    2005-Oct-20    2005-0231133-A1    2007-Aug-14   
7256554    2025-Mar-14

US

   2005-Mar-14    11/079928    2005-Oct-06    2005-0218838-A1    2007-Jun-19   
7233115    2025-Jul-30

US

   2005-Mar-14    11/079448    2005-Oct-06    2005-0218870-A1    2010-Feb-09   
7659673    2026-Dec-21

US

   2005-Mar-14    11/079905    2005-Oct-06    2005-0219872-A1    2008-Apr-15   
7358706    2026-Mar-16

US

   2005-Mar-23    10/599860    2007-Aug-23    2007-0195525-A1    2009-Feb-17   
7490953    2025-Apr-19

US

   2005-Mar-31    11/095916    2005-Nov-17    2005-0253533-A1    2008-Apr-15   
7358679    2018-Feb-25

US

   2005-Apr-06    11/101046    2006-Jan-05    2006/0001381    2007-Apr-10   
7202608    2025-Apr-06

US

   2005-Apr-14    11/106381    2005-Dec-29    2005-0285547-A1    2007-Jan-09   
7161313    2017-Aug-26

US

   2005-Apr-27    11/568626    2008-Nov-20    2008-0284348-A1    2010-Mar-09   
7675238    2027-Mar-13

US

   2005-May-02    11/568627    2007-Oct-04    2007-0230159-A1         
2025-May-02

US

   2005-Jun-28    11/570944    2008-Nov-13    2008-0278094-A1    2010-Feb-23   
7667409    2026-Oct-20

US

   2005-Jul-14    11/572229    2008-Apr-24    2008-0094003-A1    2010-Sep-07   
7791289    2027-Dec-31

US

   2005-Aug-04    11/197283    2006-Feb-09    2006/0028156    2008-Feb-12   
7329998    2026-Jul-22

US

   2005-Aug-05    11/198633          2009-Feb-17    7490957    2023-Mar-04

US

   2005-Aug-05    11/198248    2006-Apr-06    2006/0071823    2009-Jan-27   
7482760    2025-Aug-05

US

   2005-Sep-12    11/225377    2006-Jun-22    2006-0132061-A1    2009-Jun-02   
7542257    2026-Dec-23

US

   2005-Sep-19    11/575761    2008-Jun-12    2008-0137360-A1    2010-Oct-12   
7810974    2026-Nov-13

US

   2005-Sep-20    11/576282    2009-Jul-16    2009-0179586-A1    2010-Jun-08   
7731387    2027-Feb-13

US

   2005-Sep-29    11/241787    2006-Apr-20    2006/0082331    2008-Jul-01   
7394210    2025-Sep-29

US

   2005-Oct-12    10/557817    2007-Jul-05    2007/0153026    2010-Jun-15   
7738002    2027-May-05

US

   2005-Oct-12    10/558124    2007-May-17    2007/0108846    2009-Aug-11   
7573209    2026-Jan-15

US

   2005-Oct-26    11/577995    2008-Jun-12    2008-0136350-A1    2011-Mar-15   
7906917    2028-Jul-13

US

   2005-Nov-23    11/285980    2006-May-25    2006/0109219    2008-Sep-09   
7423387    2026-Nov-22

US

   2005-Nov-24    11/719882    2009-Jul-02    2009-0168415-A1         
2025-Nov-24

US

   2005-Dec-02    11/721512          2010-May-18    7719209    2026-Jan-27

US

   2005-Dec-20    11/313427    2006-Jul-20    2006-0158881-A1    2010-May-04   
7710369    2029-Mar-03

 

  Page 20 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

US

   2005-Dec-20    11/312205    2006-May-18    2006-0104058-A1    2008-Apr-08   
7354172    2025-Mar-15

US

   2005-Dec-21    11/314190    2007-Feb-22    2007/0040512    2008-Jan-15   
7319298    2025-Dec-21

US

   2005-Dec-30    11/322891    2006-May-25    2006-0109649-A1    2009-Apr-21   
7520634    2017-Nov-15

US

   2006-Jan-03    11/325080    2007-Jul-05    2007-0152797-A1    2009-Nov-17   
7619370    2028-Jan-06

US

   2006-Jan-05    10/567179                2026-Jan-05

US

   2006-Jan-18    11/813351    2008-Aug-28    2008-0203940-A1    2010-Oct-05   
7808191    2027-Dec-26

US

   2006-Jan-25    11/339983    2006-Oct-26    2006/0239689    2010-Mar-30   
7689130    2027-Jul-16

US

   2006-Mar-02    11/366364    2006-Sep-14    2006/0202914    2009-May-26   
7538499    2027-Feb-20

US

   2006-Apr-06    10/583297    2008-Dec-04    2008-0297054-A1    2011-Feb-22   
7893631    2026-Apr-06

US

   2006-Apr-18    11/379191    2006-Sep-21    2006-0208667-A1    2008-Apr-01   
7352138    2017-Aug-26

US

   2006-Apr-19    11/912341    2008-Aug-07    2008-0185499-A1    2010-Jan-26   
7652236    2026-Apr-19

US

   2006-May-08    11/429715    2007-Aug-16    2007-0188114-A1    2009-Mar-31   
7511437    2027-Jul-10

US

   2006-May-10    11/915303    2008-Aug-14    2008-0192209-A1    2010-Aug-03   
7766489    2027-Jan-19

US

   2006-May-19    11/436974    2007-Mar-08    2007/0051881    2008-Jun-17   
7388665    2026-Jun-11

US

   2006-May-22    11/419660    2006-Nov-23    2006-0262521-A1    2011-Nov-22   
8061865    2029-Jan-04

US

   2006-May-23    11/419995    2006-Nov-23    2006-0262544-A1    2010-Apr-27   
7703951    2027-May-12

US

   2006-May-23    11/419998    2006-Nov-23    2006-0262545-A1    2010-Aug-03   
7766518    2027-Dec-21

US

   2006-Jun-06    11/422589    2006-Dec-07    2006-0273741-A1    2010-Aug-17   
7777427    2029-Jun-17

US

   2006-Jun-26    11/426338    2006-Nov-02    2006/0245174    2009-Aug-11   
7573210    2026-Aug-10

US

   2006-Jul-14    11/485992    2007-Apr-26    2007/0091620    2010-Feb-23   
7665883    2026-Nov-28

US

   2006-Aug-28    11/467713    2006-Dec-21    2006-0285325-A1    2008-Apr-01   
7350936    2017-Aug-26

US

   2006-Sep-25    12/088360    2008-Nov-06    2008-0273331-A1    2010-Aug-28   
7802902    2027-Jun-24

US

   2006-Oct-02    12/089236    2008-Nov-06    2008-0272743-A1    2011-Feb-22   
7893661    2028-Mar-10

US

   2006-Oct-13    11/549593    2008-Sep-18    2008-0224024-A1    2010-Mar-30   
7687753    2025-Oct-10

US

   2006-Oct-13    11/549576    2007-Mar-29    2007/0069664    2008-Sep-02   
7420335    2025-Jun-19

US

   2006-Nov-13    12/093463    2008-Oct-16    2008-0253119-A1    2011-Mar-29   
7914173    2027-Apr-28

US

   2006-Nov-17    11/561031    2007-Apr-19    2007-0086754-A1    2010-Oct-05   
7809448    2020-Aug-23

US

   2006-Nov-20    12/094616    2008-Dec-04    2008-0298053-A1    2010-Jun-08   
7731390    2026-Nov-20

US

   2006-Dec-06    12/096801    2008-Oct-30    2008-0265797-A1         
2026-Dec-06

US

   2006-Dec-11    12/096613    2008-Dec-04    2008-0298054-A1    2011-Feb-01   
7878688    2027-Aug-16

US

   2006-Dec-13    12/097927    2009-Jan-01    2009-0002981-A1         
2026-Dec-13

US

   2006-Dec-20    11/613442    2007-Apr-19    2007/0085489    2008-Apr-15   
7358681    2025-Apr-06

US

   2006-Dec-20    12/158019    2009-May-28    2009-0134817-A1    2011-Aug-16   
7999484    2027-Sep-26

US

   2006-Dec-22    11/615124    2007-Sep-06    2007-0206375-A1    2009-Jun-23   
7550935    2018-May-15

US

   2007-Jan-10    12/160947          2011-Sep-20    8022632    2028-Mar-16

US

   2007-Jan-22    11/625608    2007-May-24    2007-0115658-A1    2011-Jun-14   
7959320    2017-Aug-26

US

   2007-Jan-22    11/625622    2007-May-24    2007-0115665-A1    2009-Aug-11   
7572028    2017-Nov-10

US

   2007-Jan-26    12/162372    2009-Jan-22    2009-0021182-A1    2012-Jul-10   
8217587    2027-Jan-26

US

   2007-Feb-08    11/672664    2007-Jun-28    2007-0145915-A1    2012-Jun-26   
8207821    2027-May-28

US

   2007-Mar-02    12/282845    2009-May-21    2009-0128059-A1    2011-Jul-19   
7980726    2028-Jan-16

US

   2007-Mar-13    11/685468    2007-Jul-05    2007-0153514-A1         

US

   2007-Mar-15    11/686491    2007-Dec-20    2007-0291483-A1    2009-Jun-23   
7550931    2018-Apr-05

US

   2007-Apr-02    11/695396    2007-Nov-29    2007/0274084    2010-Feb-02   
7654703    2025-Jan-28

US

   2007-Apr-20    11/737805    2007-Aug-16    2007-0189026-A1    2009-Feb-24   
7495671    2025-Jan-20

US

   2007-Apr-20    12/298795    2009-Nov-19    2009-0284174-A1    2011-Dec-13   
8076872    2028-Aug-31

US

   2007-Apr-26    11/740380    2007-Aug-16    2007-0188427-A1    2009-Oct-06   
7598686    2017-Dec-18

US

   2007-May-01    11/742697    2007-Aug-23    2007-0195526-A1    2010-Feb-09   
7659674    2017-Aug-26

US

   2007-May-02    12/299655    2009-Jul-16    2009-0179596-A1    2012-May-22   
8183784    2029-Apr-05

US

   2007-May-14    11/748100    2007-Nov-15    2007-0263379-A1    2010-Jan-09   
7658506    2028-Feb-01

US

   2007-May-21    11/804938          2009-Mar-24    7507001    2023-May-13

US

   2007-Jun-12    11/761478    2007-Oct-11    2007-0236156-A1    2009-Oct-06   
7598681    2017-Aug-26

US

   2007-Jun-12    11/761491    2007-Oct-11    2007-0237284-A1    2009-Oct-06   
7598684    2017-Oct-28

US

   2007-Jun-19    12/303760    2010-Sep-16    2010-0231363-A1    2011-Nov-22   
8063750    2028-Mar-12

US

   2007-Jun-20    12/306020    2009-Sep-17    2009-0230884-A1    2012-Mar-13   
8134461    2028-Nov-27

US

   2007-Jun-21    12/306008    2009-Nov-12    2009-0278473-A1    2011-Jul-19   
7982414    2028-Jul-16

US

   2007-Jul-03    12/306736    2009-Jul-30    2009-0189448-A1    2012-Jul-03   
8212393    2029-Jan-13

US

   2007-Jul-05    12/374320    2009-Sep-17    2009-0231878-A1    2010-Dec-21   
7854539    2027-Dec-05

US

   2007-Jul-10    11/775551    2008-Jan-17    2008-0012506-A1    2008-Dec-09   
7462997    2017-Aug-26

US

   2007-Jul-12    11/777008    2008-Jan-17    2008/0013314    2010-Aug-10   
7772787    2028-Oct-30

US

   2007-Jul-20    11/814472          2011-Feb-22    7894050    2026-May-19

US

   2007-Jul-20    11/780574    2008-Jan-17    2008-0012502-A1    2010-Jun-15   
7737643    2026-Apr-08

US

   2007-Aug-09    11/836568          2011-Sep-27    8026673    2030-Jul-27

US

   2007-Aug-09    11/836550    2008-Jul-10    2008-0164854-A1    2012-Mar-13   
8134303    2030-Nov-26

US

   2007-Aug-09    11/836560                2027-Aug-09

US

   2007-Aug-16    11/893486    2008-Mar-20    2008/0068839    2010-May-11   
7712926    2028-Feb-15

US

   2007-Aug-21    11/842612    2008-Feb-28    2008/0048095    2009-Aug-04   
7569807    2027-Nov-28

US

   2007-Aug-24    60/968002               

 

  Page 21 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

 

CTY

   Fil.Date    Application No.    Pub. Data    Publication No.    Grant Date   
Grant No.    Expiry Date

US

   2007-Sep-03    12/439307    2010-Apr-15    2010-0094439-A1         
2027-Sep-03

US

   2007-Sep-18    12/439798    2009-Dec-31    2009-0321666-A1         
2027-Sep-18

US

   2007-Sep-20    12/443852    2010-Feb-04    2010-0026191-A1    2011-Nov-29   
8067898    2028-Aug-30

US

   2007-Sep-20    12/443859    2010-Jul-01    2010-164399-A1    2012-Jan-31   
8106599    2028-May-09

US

   2007-Sep-20    12/443855    2010-Mar-25    2010-0072902-A1    2011-Oct-11   
8035313    2028-Sep-27

US

   2007-Sep-20    11/858847    2008-Mar-20    2008/0068192    2010-Mar-30   
7688002    2027-Nov-28

US

   2007-Oct-11    12/445320    2010-Apr-15    2010-0091488-A1    2011-Nov-01   
8047696    2028-Mar-31

US

   2007-Oct-19    11/875196    2008-Apr-24    2008-0094005-A1    2011-Jun-14   
7961113    2029-Oct-16

US

   2007-Oct-31    11/931684    2008-May-01    2008/0101064    2010-Jun-08   
7731389    2028-Aug-01

US

   2007-Nov-06    12/513520    2010-Mar-25    2010-0072901-A1    2011-Sep-06   
8013533    2028-Aug-25

US

   2007-Nov-09    11/938051          2010-Aug-24    7781979    2029-Feb-17

US

   2007-Nov-27    12/516027    2010-Feb-25    2010-0045478-A1         
2027-Nov-27

US

   2007-Nov-27    11/945480          2010-Oct-05    7806558    2028-Dec-31

US

   2007-Dec-04    12/517371    2010-Apr-08    2010-0084995-A1    2012-Feb-14   
8115410    2029-Feb-05

US

   2007-Dec-04    60/992186               

US

   2007-Dec-05    12/517810    2010-Dec-09    2010-0308745-A1    2012-May-08   
8174210    2029-Jan-13

US

   2007-Dec-07    12/517367    2010-Apr-01    2010-0079091-A1         
2027-Dec-07

US

   2007-Dec-11    12/001786    2008-Sep-04    2008-0215279-A1    2011-Jan-11   
7868562    2029-Jan-25

US

   2007-Dec-11    12/001642    2008-Jul-10    2008-0167734-A1         
2027-Dec-11

US

   2007-Dec-12    11/955196                2027-Dec-12

US

   2008-Mar-31    12/593308    2010-Apr-29    2010-0102732-A1    2012-Jun-19   
8203284    2029-Jan-06

US

   2008-Apr-04    12/593382    2010-May-13    2010-0118531-A1    2012-Jul-17   
8220958    2028-Apr-04

US

   2008-Apr-15    12/595646    2010-May-13    2010-0117543-A1    2012-Sep-04   
8258707    2028-Apr-15

US

   2008-Apr-21    12/596484    2010-Jun-03    2010-0134041-A1    2012-Apr-17   
8159454    2028-Dec-05

US

   2008-Apr-23    12/596863    2010-May-13    2010-0117656-A1    2011-Dec-13   
8076953    2028-Jun-29

US

   2008-Apr-28    12/598098    2010-Jun-03    2010-0134042-A1         
2028-Apr-28

US

   2008-Apr-30    12/113320    2008-Nov-13    2008-0278092-A1         
2028-Apr-30

US

   2008-May-02    12/114062    2008-Nov-13    2008-0278941-A1    2011-Feb-01   
7878683    2028-Aug-20

US

   2008-May-09    12/599351    2010-Dec-02    2010-0301780-A1         
2028-May-09

US

   2008-May-30    12/602206    2010-Jul-08    2010-0171771-A1         
2028-May-30

US

   2008-Jun-09    12/663522    2010-Jul-01    2010-0165618-A1         
2028-Jun-09

US

   2008-Jun-23    12/665126    2010-Jul-29    2010-0188007-A1    2012-Sep-04   
8258713    2028-Jun-23

US

   2008-Jun-30    12/666826    2010-Jul-22    2010-0181936-A1    2012-Aug-14   
8242710    2028-Jun-30

US

   2008-Jul-21    12/669059    2010-Aug-05    2010-0194293-A1    2012-Apr-17   
8159155    2029-Apr-18

US

   2008-Aug-14    12/673038    2012-May-17    US-2012-0119670-A1         
2028-Aug-14

US

   2008-Aug-29    12/281165    2009-Jan-22    2009-0021175-A1         
2028-Aug-29

US

   2008-Nov-05    12/265354    2009-Mar-19    2009-0072761-A1         
2025-Dec-09

US

   2008-Nov-24    12/744088    2010-Sep-30    2010-0244734-A1         
2028-Nov-24

US

   2008-Dec-02    12/746540    2010-Sep-30    2010-0244707-A1         
2028-Dec-02

US

   2008-Dec-02    12/746551    2010-Oct-21    2010-0264834-A1         
2028-Dec-02

US

   2008-Dec-16    12/747521    2010-Oct-28    2010-0271843-A1         
2028-Dec-16

US

   2008-Dec-22    12/808910    2011-Nov-24    2011-0285292-A1         
2028-Dec-22

US

   2008-Dec-29    12/810535    2011-Feb-10    2011-0035404-A1         
2028-Dec-29

US

   2008-Dec-30    12/345953    2010-Jun-17    2010-0148689-A1    2011-Sep-06   
8013281    2020-Dec-20

US

   2009-May-28    12/473739    2010-Sep-16    2010-0231133-A1         
2027-Nov-09

US

   2010-Jan-27    12/694353    2010-May-27    2010-0127633-A1    2011-Jul-26   
7986103    2025-Jun-28

US

   2010-Aug-11    12/854200    2011-Mar-03    2011-0050122-A1    2012-Feb-21   
8120279    2025-Jul-14

US

   2010-Oct-08    12/900535    2011-Feb-03    2011-0025205-A1    2012-Aug-14   
8240900    2025-Sep-19

US

   2010-Dec-22    12/975991    2011-Apr-21    2011-0090684-A1         
2028-Aug-20

US

   2011-May-16    13/108551    2011-Sep-08    2011-0216538-A1         
2031-May-16

US

   2011-Nov-04    13/289609    2012-Feb-23    US-2012-0044670-A1    2012-Jun-26
   8206001    2026-May-22

US

   2012-Mar-12    13/417622    2012-Jul-05    US-2012-0169254-A1         

US

   2012-Jun-04    13/487305               

LEGEND

 

CTY

   Country Code as used by WIPO

App Nr

   Number of the patent application at the respective patent office

Fil date

   Filing Date

Pub Nr

   Publication Number

Pub date

   Publication Date

Grant Nr

   Grant Number

Grant date

   Grant Date

Exp date

   Estimated Expiry Date*

 

* In case the estimated expiry date deviates from the actual expiry date, the
latter prevails.

 

  Page 22 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex A to the LED-based Luminaire and Retrofit Bulb Patent License Agreement

List of Patents

 

 

CTY

 

Fil.Date

   Application No.    Pub. Data    Publication No.    Grant Date    Grant No.   
Expiry Date

NOTES:

 

1. The above list of Patents is for information purposes only and may be updated
from time to time. In the event of any discrepancy between the above information
and any patent license agreement related to this licensing program, the patent
license agreement shall prevail.

2. For any question, contact us at:         info.SSLlicensing@philips.com

 

  Page 23 of 23    17 August 2012



--------------------------------------------------------------------------------

Annex B

To

Patent License Agreement

AUDIT GUIDELINES

Licensee shall have its C.F.O. or accountant make the following statement
pursuant to Section 4.1 of the Settlement and Patent License Agreement:

Licensee has reviewed the accompanying Reporting Forms, duly initialed by us for
identification purposes, for the period starting [ddmmyy] and ending [ddmmyy] as
submitted under the terms of a license agreement dated August 1, 2012, between
Philips and Nexxus Lighting, Inc. (“the Agreement”).

Basis of opinion

We have conducted our review in accordance with those elements of generally
accepted international standards for the purposes of forming an opinion on the
Reporting Forms. We are reasonably assured that the Reporting Forms are free of
material misstatements. We have examined, on a test basis, evidence supporting
the amounts and disclosures in the Reporting Forms.

Opinion

In our opinion, the Reporting Forms referred to above present fairly, in all
material respects, the information required to be reported under the Agreement
by Nexxus Lighting, Inc. for the [xx] month period ending [ddmmyy] and the
amount of royalties corresponding therewith, under the Agreement referred to
above.

(signed)

[date]

Enclosures: Reporting Forms (xx pages)



--------------------------------------------------------------------------------

[XXXX] = CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED INFORMATION.

Annex C

To

Patent License Agreement

List of Qualified Suppliers

[XXXX]

[XXXX]

[XXXX]



--------------------------------------------------------------------------------

Annex D

To

Patent License Agreement

List of Trademarks Used for Licensed Products:

Array™